 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDCone Brothers Contracting CompanyandLocal 925, Interna-tional Union of Operating Engineers,AFL-CIOTampa Sand&Material CompanyandTeamsters,Chauffeurs,Helpers Local Union No 79,International Brotherhood ofTeamsters,Chauffeurs,Warehousemen&Helpers of AmericaCone Brothers Contracting Company, Tampa Sand&MaterialCompany, and Florida Prestressed Concrete Co, IncandLocal 925,International Union of Operating Engineers, AFL-CIOCone Brothers Contracting CompanyandJohn P SiersCone Brothers Contracting Company and/or Tampa Sand &Material Company, and/or Florida Prestressed Concrete Co,IncandRobert Alvarez.CasesNos 1?-CA-1493, 12-CA-1477, 12-CA-1492, 12-CA-1674, 192-CA-1687, and 12-CA-1767Apml 20 1966SUPPLEMENTAL DECISION AND ORDEROn January 10, 1962, the National Labor Relations Board issueda Decision and Order in the above-entitled case,1 finding that theRespondent, Tampa Sand & Material Company, had engaged in andwas engaging in certain unfair labor practices, and directing it,enteraha,to offer immediate reinstatement to three unlawfully dischargedemployees and, upon application therefor, to reinstate certain unfairlabor practice strikers, and to make these employees whole for anyloss of pay sustained as a result of their discharge or denial of rem-statementThereafter, the Board's Order was enforced by the UnitedStatesCourt of Appeals for the Fifth Circuit 2 Subsequently,Respondent filed a petition with the United States Supreme Courtfor a writ of certiorari, which the Court denied 3On August 24, 1964, the Acting Regional Directoi for Region 12issued and served upon the parties a backpay specification and noticeof hearingThe Respondent filed an answer to the backpay specifica-tion on October 8, 1964On November 12 to 27, 1964, Trial Examiner William Seagle con-ducted a hearing to determine the sufficiency of Respondent's conductin respect to reinstatement and to ascertain the amount of backpayowing under the Board's Order as enforcedOn May 10, 1965, theTrial Examiner issued his Supplemental Decision, attached hereto,which awards backpay to employees and contains findings and recom-3135 NLRB 1082317 F 2d 33 375 U S 945158NLRB No 15 CONEBROTHERSCONTRACTING COMP&NY187mendations regarding Respondent's reinstatement obligationThere-after,Respondent filed exceptions to the Trial Examiner's Supple-mental Decision, a brief in support of these exceptions, and a briefin support of certain portions of the DecisonThe Geneial Counselfiled exceptions to the Supplemental Decision, a brief in support ofthese exceptions, and an answering brief to Respondent's exceptions 4Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with these cases to a thi ee-memberpanel [Chairman McCulloch and Members Fanning and Brown]The Board has reviewed the rulings of the Tiial Examinee made atthe hearing and finds that no prejudicial error was committedTherulings are hereby affirmedThe Board has considered the entirerecord in this case, including the Trial Examiner's SupplementalDecision, the exceptions, and briefs, and hereby adopts the findings,conclusions, and recommendations of the Trial Examiner, with thefollowing modificationEmployees reinstated after the strike were advised by Respondentthat they would have to be on the company payroll for a year beforeagain becoming eligible for benefits under Respondent's group medi-cal insurance plan 8 Thereafter, within the year, Mathis and Swobodaincurred medical expenses for which they were not reimbursed underthe planThe Trial Examiner held that as former strikers theywere not entitled to such reimbursement In so concluding, he foundthat the General Counsel had not shown that Respondent was respon-sible for the 1-year denial of insuranceHe also found that the insur-ance loss was part of the economic detriment voluntarily accepted byemployees who participated in the strikeThe issue posed by the Trial Examiner's findings is whether employ-ees who returned to work following the strike were denied job benefitsby Respondent in a manner inconsistent with the full restoration oftheir status quo as envisaged by our reinstatement orderWe findthat there was such a withholding of benefitsThus, at the time ofthe discriminatory terminations and the strike which followed as aresult, the right to insurance coverage had accrued to the employeesThis insurance coverage represented a job benefit which arose fromthe employment relationship and which had vested in the employ-ees as of the date of the unlawful discharges and protest strikeIt4No objections are raised to Respondent s motion to amend its exceptions and GeneralCounsels motion to amend its brief in support of exceptionsThe motions are herebygranted5 A brochure of the Company states that "An employee who leaves the company on hisown accord and later returns must again complete 12 or more consecutive months' employment before he is eligible for insurance " 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDcould not,of course,be lost toemployeesthereafter by virtue of anunlawful termmation,6or forfeitedby participationin an unfairlabor practice strike 7 In the latter connection, it is tine that strikersmay incur certain economic losses, such as wages whosesole aspectismonetary compensationfor work performed during the employ-mentrelationship 8But strike activity does not entail acceptanceafterthe strikeof a smallerquantumof vested job rights andprivilegesIf Respondent had reinstated the employees with their insurancerights intact, as it should have, Mathis and Swoboda would havebeen covered by the medical insuiance plan at the time they incurredtheirmedical expenses during the 1-year requabfication periodimposed upon themBecause of their incomplete reinstatement,Mathis and Swoboda sustained losses for which they should be reim-bursed in this pioceedingWe shall order that they be made wholefor those expenses they would have recovered under the insuranceplan absent Respondent's requalification i equirement, less what theywould have paid to maintain the insurance coverage, with interestthereon at the rate of 6 percent per annum, from I he date of theTrial Examinei's Supplemental DecisionORDEROn the basis of the foregoing Supplemental Decision and the entirerecord in this case, the National Labor Relations Board hereby ordersthat the Respondent, Tampa Sand & Material Company, TampaFlorida, its officers, agents, successors, and assigns, shall1Offer reinstatement and pay to the employees listed in the Appen-dix to the Trial Examiner's Supplemental Decision as net backpaythe amounts there specified, with interest, as requned by the TrialExaminer's Supplemental Decision2 Notify the employees offered Ieinstatement if presently servingin the Aimed Forces of the United States of their right to full rein-statementupon application in accordance with the Selective ServiceAct and the Universal Military Training and Service Act, as amended,afterdischarge from the Armed Forces3Reimburse Otho Mathis and Joe Swoboda for the medx alexpensesincurred in the year following their reinstatement which,absent the requalification requirements, would have been covered bythe Respondent's group medical insurance plan, less the amount ofpremiums each employee would have paid to maintain the insurancecoverage, with interest at the rate of 6 percent per annum, from thedate of the Trial Examiner's Supplemental DecisionSeeDeenaArtware, Incorporated,112 NLRB 871, enfd228 F 2d 871(C.A. 6)* Great Dane Tradlera, Ino,180NLRB 438Cf Quality Oaatinge Company v N L R B325 F 2d 36 (C A 6) CONE BROTHERS CONTRACTING COMPANY189IT IS FURTHER ORDERED that therightsto reinstatementandbackpayof certain employees, as set forth in the Trial Examiner's Supple-mental Decision, be reserved for periods beyond the scope of thisSupplemental Decision and Order.TRIAL EXAMINER'S SUPPLEMENTAL DECISIONSTATEMENT CONCERNING THE ORIGIN OF THE PROCEEDINGOn May 26, 1961, Trial Examiner George A. Downing issued his IntermediateReport in the above-entitled proceeding, finding that the Respondents, Cone BrothersContracting Company, herein called Cone Brothers, and Tampa Sand & MaterialCompany, herein called Tampa Sand, had engaged in unfair labor practices in viola-tion of Section 8(a) (1) and (3) of the Act.On January 10, 1962, the Board issueditsDecision, affirming, as modified, the Trial Examiner's findings, conclusions, andrecommendations, and entered its Order directing that the Respondents remedy theirunfair labor practices.,On May 8, 1963, the U.S. Circuit Court of Appeals for theFifth Circuitissued itsdecision affirming the Board's Order in full,2 and on July 19,1963, the court entered its decree enforcing the Board's Order.3Certiorari was deniedby the Supreme Court of the United States on December 9, 1963.4The present backpay proceeding involves only Tampa Sand, since Cone Brotherswas found guilty only of 8(a)(1) violations. So far as Tampa Sand is concerned,however, it was found guilty not only of 8(a)(1) violations but also of Section8(a)(3).The latter violations consisted of the discriminatory discharges of three ofthe Tampa Sand mixer drivers, Otto Mathis, Woodrow Wilson, and Wyman Davis,5whom the Board ordered reinstated with backpay in accordance with the usualrequirements, the backpay to run from May 26, 1960, to the date of the Respondent'soffer of reinstatement.As a result of the discharge of Mathis, Wilson, and Davis, astrike was precipitated at Tampa Sand on May 27, 1960. Since this was an unfairlabor practice strike, the Board also ordered the reinstatement of the strikers withbackpay to run from 5 days after the dates on which they applied for reinstatement tothe date of the Respondent's offer of reinstatement, less their net earnings, if any,during this period.Tampa Sand was also directed to dismiss "if necessary" anypersonshired byit on orafter May 27, 1960, who werenot in itsemploy on that date.Actually, Tampa Sand did not await the Board's or the court's decision before rein-statingMathis,Wilson, and Davis and commencing the reinstatement of most of thestrikers,who, when identified, turned out to be 26 in number.6 Like the discrimi-natees, all ofthe strikers were also mixer drivers, except Chester P. Green, who was ahatcher; Howard S. Grey, who was a dispatcher; Andrew S. Johnson, who was a batchbin laborer; and John D. Owens, who was a forklift driver in the block plant.Although not required to do so, Mathis, Wilson, and Davis applied for reinstate-ment on June 7, 1961, and were reinstated by Tampa Sand on June 13, 1961.Most ofthe strikers also applied for reinstatement on June 7, 1961, and the rest of them, withtwo exceptions, 7 applied for reinstatement before the end of August 1961, and hadbeen reinstated or offered reinstatement before the end of that month, except forHoward S. Grey and Charles F. Pitts, who were denied reinstatement because ofalleged misconduct.After the Board'sDecisionhad received judicial enforcement negotiations com-menced to settle the amount of backpay due to the 29 claimants. The parties were,1The Board's Decision Is reportedin 135 NLRB 108.The court's decisionis reported In 317 F. 2d 3$ The court's decree was amendedJuly 31, 1963, toadd the name of Florida PrestressedConcreteCo., Inc., hereincalled Prestressed.*The actionof the CourtIs reportedin 375 U.S. 945.5 The Board, in agreementwith the TrialExaminer,found that Tampa Sand had engagedIn a schemeof placingthese employees In a position of either crossing the picket line ofthe other RespondentEmployers,or being placed in a "quit" status,and thatwhen theyrefused tocross thepicket line they wereterminated.6 Exceptwhere the context indicatesotherwise,the term"strikers"will be used toincludeMathis,Wilson, and Davis,who, indeed,were also strikers.7 The two exceptionsare Leroy Smith and Dwight Stringfellowwhose cases are con-sidered indetailin/re. 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDhowever, unable to reach agreement, and on August 24, 1964, counsel for the GeneralCounsel issued his backpay specification and notice of hearing in the presentproceeding.Pursuant to this notice, Trial Examiner William Seagle held a hearing on the back-pay specification at Tampa, Florida, between the dates of November 12 and 27, 1964,inclusive.Upon consideration of the pleadings, consisting of the backpay specification and theRespondent's answer, the evidence adduced at the hearing; the posthearing briefs filedby both counsel for the General Counsel and for the Respondent, and in view of myobservation of the demeanor of the witnesses, I hereby make the following:FINDINGS OF FACT AND CONCLUSIONS OF LAW1.THE ISSUES AS TENDERED IN THE BACKPAY SPECIFICATIONDespite the fact that Tampa Sand actually reinstated or offered reinstatement toalmostall of the claimants, and that seven of them were still working for the Companyat the time of the hearing, it is the contention of counsel for the General Counsel thatnot a singleone of them has been properly reinstated in accordance with the require-ments of the Board's Order, and of the court's decree and that the backpay is stillcontinuing with respect to all of them, except in the cases of Louis M. Coppola andTheodore R. Gardiner, who died, respectively, on March 15 and August 18, 1964; ofWyman Davis, who is conceded to have been discharged on July 21, 1961, for justcause; of George Hendry, who suffered a stroke on October 24, 1962; of DwightStringfellow,whose backpay period is conceded to have terminated sometime inMay 1963; and of Joe Swoboda, who had a heart attack on May 26, 1962, and whosebackpay period is conceded to have terminated on September 30, 1962.In paragraph 11 of the backpay specification, counsel for the General Counseladvances as the general basis for his seemingly paradoxical position the assertions thatthe reinstated strikers earned less than previously and suffered loss of various benefits,and that they were subjected to more onerous terms and conditions of employment.He then proceeds to develop no less than 10 different theses in support of his conten-tion that no effective reinstatements were accomplished; namely, tree loss of insurancebenefits; the imposition of the requirement that each returning striker pass a physicalexamination, although such examinations had not previously been required; discrimi-nation in the giving of physical examinations; the requirement that such of the return-ing strikers as were mixer drivers clean their trucks, under penalty of a loss of ayardage bonus, although no cleaning solvents or chemicals were provided; the assign-ment of older and more wornout trucks to the returning strikers, while new or replace-ment trucks were assigned to nonstrikers or striker-replacements; the assignment ofreturning strikers to the 13th Street batch bin wheretheycould more readily besubjected to surveillance; the creation of an impression among the returning strikersthat they might suffer discrimination. in the future because of their former status asstrikers; the reductionin earningsof the returning strikers due to the failure to dismissstriker-replacements as the Board had ordered; the failure to allow the returningstrikers sufficienttimeto report to work in order to encourage them to reject reinstate-ment; and, finally, the diversion of ready-mix cement business to affiliates of TampaSand in order to reduce the wages paid to the discriminatees.In paragraph 11 of the backpay specification, counsel for the General Counselfailed, however, to put any particular claimant in any particular category.Even inthe appendixes to the backpay specification he failed, in the case of a majority of theclaimants, to indicate or explain why the backpay of these claimants should be con-tinued.Fortunately, the Respondent's answer revealed in many cases the nature ofthe issues when it was pleaded that particular claimants had been discharged for justcause or had declined reinstatement.Although the statute of limitations was alsopleaded as a bar to the consideration of many of these cases, counsel for the GeneralCounsel insisted on pressing them even though years had elapsed in some casesbetween the dates of the particular claimants' reinstatement and their subsequentdischarges.When asked to remedy the vagueness of the backpay specification, theGeneral Counsel could only state that, whenever a particular reason for continuingbackpay did not appear, it was relying on the failure to dismiss the reinstatements, andthe diminution of the claimants' earnings as a result of this failureIn fact, it enu-merated no less than 21 of the claimants as falling in this category, in addition toothers.The General Counsel and Respondent also clash on the backpay formulas that areto be applied to determine the amount of backpay to which the claimants may beentitled.In the case of Howard S. Grey, who was a dispatcher, the General Counsel CONEBROTHERSCONTRACTING COMPANY191would apply the actual quarterly earnings of EdwardS.Dunning,allegedly a com-parable employee, while Respondent would award to Grey only 85 percent ofDunning's average quarterly earnings. In'the case of all the other claimants, theGeneral Counsel alleges that the appropriate formula forcomputingthe earnings thatthey woud have received, and would continue to receive where their backpay periodscontinue, would be to apply the respective claimant's actual weekly averageearningbased on a period of employment up to 48 weeks immediately preceding the strike 8to each quarter- or portion thereof of that claimant's backpay period.Respondentwould apply in the case of these same claimants, on the other hand, a formula whichwould give each driver, during his backpay period a proportionate share of the total.driver's payroll based on his prestrike participation in this payroll 'for the first 5months of 1960.However, in the case of Andrew J. Johnson, who was a batch binlaborer at the Skipper Road batch bin, Respondent's counsel would measure hisbackpay by the earnings of another employee, Joseph Franklin, who, presumably, wasalso alaborer.Similarly, in the case of Julius L. Wigham, who in the relevantappendix to the Respondent's answer is also described as a laborer, Respondent wouldmeasure his backpay by the earnings of Vannie Franklin, who, presumably, was alsoa laborer, but the description of Wigham as a laborer is erroneous, for he wasactually a mixer driver.II.THE ISSUES IN RELATION TO THE LIMITATIONS OF A BACKPAY PROCEEDINGSections 102.52 and 102.53 of the Board's Rules and Regulations, Series 8, asamended, provide that if, after the entry of a court decree enforcing an order of theBoard "directing the, payment of backpay," it appears that a controversy has arisen"concerning the amount of backpay which cannot be resolved without a formal pro-ceeding," the Regional Director shall issue and serve on respondent, in the name ofthe Board, a backpay specification, showing in detail for each employee "the backpayperiods broken down by calendar quarters, the specific figures and basis of computa-tion as to gross backpay and interim earnings, the expenses for each quarter, the netbackpay due, and any other pertinent information."Respondent contends that the issues tendered by the General Counsel transcendthe limits of a backpay proceeding, since they involve issues of discriminatory prac-tices rather than questions concerning backpay.With respect to many of the allegeddiscriminatory practices the statute of limitations is pleaded as a bar, and it is claimedthat it would be a denial of due process to allow the General Counsel to avoid itsburden of proof in what otherwise would be a complaint case by labeling it a "back-pay" proceeding. It is contended, moreover, that the very allegations made in para-graph 11 of the backpay specification were made the subject matter of charges pre-viously filed and withdrawn by the Union with the approval of the Regional Director.'Such withdrawal would not in itself make the subject matters of the chargesresadjudicata.9In the light of the evidence taken at the hearing, however, the othercontentions of Respondent would seem to be justified to a considerable extent.TheGeneral Counsel does seem to treat the backpay proceeding as if it were a complaintproceeding, and in its brief it finally even demands that the Respondent "be requiredto do more than pay money-it must be required to cease and desist from continuingthe host of onerous and discriminatory practices it has instituted to defeat reinstate-ment and perpetuate its wrongdoing." It is apparent, however, even from the back-pay specification itself, that the General Counsel is charging the Respondent in manyinstances with allegedly discriminatory practices, which either arose after the rein-'statement of the strikers and which applied not merely to the strikers but to allemployees, or which, if confined to particular strikers, occurred long after their rein-statement and were wholly unconnected with any events occurring prior to the strikeor at the time of their reinstatement, or which cannot properly furnish the basis for-8 The average earnings would have been "determined over a 52-week period.However,the period was limited to 48 weeks in the present case simply because the employmentrecords turned over to Compliance Officer Strickland did not cover more than this 48-weekperiod..U It is well established that the administrative dismissal of a charge does not constitutean adjudication.SeeJersey City Welding & Machine Works, Inc.,92 NLRB 510;TextileMachine'Works, Inc.,96 NLRB 1333, 1335;Swanson's Inc.,125 NLRB 407, 408;W.Ralston& Co., Inc. and Technical Tape Corporation,131 NLRB 912, 913;N.L.R B. v' BaltimoreTransit Company,140 F. 2d 51, 54-55 (CA. 4), cert. denied 321 U S 795 ;N L.R.B. V.T.W. Phillips Gas & OilCo:..'141F. 2d 304,,305-306 (CA3)',;Olson Rug Company v.N.L.R.B.,304 F. 2d 710, 714 (C.A. 7).1. 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDTo the extent that the charges against the Respondent were true,itwould be, ofcourse,in contempt of the court's decree,which runs in perpetuity and which forbidsnot only the specific unfair labor practices of which the Respondent was adjudgedguilty but also any like or related practices that would violate the guarantees ofSection 7 of the Act. But, if the 6-month period of limitation prescribed in Section10(b) of the Act has run on such charges, it would seem that the Board would bewithout jurisdiction to remedy them.The relationship between the Board and the circuit courts of appeals in securingenforcement of Board orders is simple in cases which do not involve reinstatementand backpay. In such cases failure to comply with an order of the Board which hasbeen enforced judicially can be remedied only by bringing a contempt proceeding.A familiar example would be a persistent refusal to bargain. In cases involving rein-statement and backpay, however, the Board's order, even after it has been judiciallyenforced, would seem to be only interlocutory, so long as the amount of the backpayhas not been definitely determined, and this cannot be done until questions relatingto the right to reinstatement have been resolved.It seems to have been doubted at one time whether the Board could determinesuch questions when the case had not been explicitly remanded to the Board by thereviewing court for such purpose.10But it now seems to be universally agreed thatsuch a remand is not necessary, and that the Board may proceedsua sponteto deter-mine the questions of reinstatement and backpay, subject, however, to further reviewby the court which entered the order if its jurisdiction should be invoked 11In some early cases doubts have been expressed nevertheless concerning the extentof the Board's powers in a backpay proceeding.A distinction has been drawn inthese cases, apparently, between the administrative function of working out thedetails of reinstatement and backpay, and the judicial function of punishing acts ofcontumacy which amount to contempts of the court's decree.Thus, inThe WallaceCorporation v. N.L.R.B., supra,the court, while leaving it to the Board to work outin general the problems of reinstatement and backpay, reserved to itself the deter.mination of the question whether the employer had declined to reinstate five employ-ees in accordance with its decree. If such was the case, the court reasoned, theemployer would be in contempt and, declared the court, it was not disposed "to farmout its powers over contempt to' an administrative agency." So, too, inN.L.R.B. v.Bird Machine Company, supra,while the court held that the Board could work outthe details of reinstatement and backpay, it declared nevertheless that if the Boardwas contending that, although the discriminatee's position remained in existence, theemployer had failed to offer him reinstatement to that position, "the issue thustendered is whether the respondent is in contempt of our decree.Determination ofquestions of fact on this issue is not a proper administrative function of the Boardbut becomes the function of this court, in contempt proceedings."Such qualifications of the Board's jurisdiction in backpay proceedings, however,seemalso to have been generally abandoned. InN.L.R.B. v. Brown and Root, Inc.,supra,itwas recognized that the Board could determine such questions as whetherstrikerswere available for employment or whether jobs were available for them.InN.L.R.B. v. Reliance Clay Products Company, supra,which involved an economicstrike, the court held that the Board could determine in subsequent administrativeproceedings the question whether strikers had been permanently replaced.An evenbroader declaration of the scope of the Board's functions was made by the samecourt inN.L.R.B. v. J. H. Rutter-Rex Manufacturing Company, supra,as follows:.The numerous questions which the Employer insists now plague it, such as thepossibility of non-strikers voluntarily terminating employment with subsequentreplacement during the strike, the availability of work at various times con-sidering the nature of these manufacturing operations, the number of strikerswho may have declared their unwillingness to return to work,the calculation of10 See, for Instance,N.L.R.B. v. New York Merchandise Company, Inc.,134 F. 2d 949(C.A. 2) ; andThe Wallace Corporation v. N.L.R.B.,159 F. 2d 952 (C.A. 4).u SeeN.L R B. v. Bird Machine Company,174 F. 2d 404 (C.A.1) ; N.L,R.B. v. Went-worth Bus Lines,Inc., et aT.,191 F 2d 849(C.A1) ; NL.R.B. v. Brown and Root, Inc.,et al.,203 F. 2d 139 (C.A. 8);N.L.R.B. v C.C.C. Associates, Inc.,306 F. 2d 534 (C.A. 2) ;Home Beneficial Life Insurance Company, Inc.v.N.L.R.B.,172 F.2d 62(C.A. 4);N.L.R.B.v.Norfolk Shipbuilding&Drydock Corporation,172 F. 2d 813 (C.A.4) ; N.L.R.B.v.RoyalPalm Ice Company,201 F. 2d 667(C.A.5) ; N.L.R.B. v. J.H. Rutter-Rem ManufacturingCompany,245 F. 2d 594(C.A.5) ; N.L.R.B. v. Reliance Clay Products Company,245F 2d 599 (C.A.5) ; N L.R.B. v. Deena Artware, Inc.,228 F. 2d 871(C A. 6) ; N.L.R B. v.Oman ConstructionCo.,338 F. 2d 125 (C.A. 6). CONE BROTHERSCONTRACTING COMPANY193:the lost pay if any, the misconduct of some specified strikers which might afford -a basis for denying reinstatement, are not foreclosed.Their resolution cancome either in further administrative proceedings before and through the Board:or in direct contempt proceedings, if brought before us, for failure to complywith our order decreeing enforcement.InUnited States Air Conditioning Corporation,141 NLRB 1278, the most recentcase, the Board itself asserted a very broad administrative jurisdiction to effectuateproper reinstatement. In this case the respondent had gone through the motions ofreinstating five employees but within a matter of days or weeks had transferred them,to other, far less desirable, work, which in some instances led the employees to quit.The Board declared that "Respondent's liability as to these employees was not tolledby its token reinstatement of them on August 1, 1960, but continues to accrue until'the Respondent offers them reinstatement to their former or substantially equivalent -positions.Accordingly, the Regional Director is instructed to take such steps as maybe necessary to insurea proper reinstatementof these discriminatees, and to deter-mine the amounts of additional backpay if any which may be due them. Paymentof backpay herein determined to be due shall not, however, await such furtheraction."[Emphasis supplied.] In enforcing the Board's backpay order in this case,which is reported in 336 F.2d 275 (C.A. 6), the court declared that the power of theBoard "to enter supplementary orders for reinstatement and backpay and for suchpurpose to determine the adequacy of compliance by respondent" could not be,disputed.This seems to be a recognition, at least by the Sixth Circuit, that the Board pos-sesses a general jurisdiction to determine not only the amount of backpay but also,.the question of good-faith compliance with the requirement of reinstatement onwhich the amount of backpay is dependent.More difficult questions arise, however,when reinstatement is effected but the employer, at a considerably later time, com-mits an act which seems to undo the reinstatement. I now proceed to considerseriatimthe general theses advanced by the General Counsel as a basis for conclud-ing that the reinstatements of the strikers were ineffective.However, no considera-tion is given to the thesis that the Respondent diverted ready-mix cement business toits affiliates in order to reduce the wages of the discriminatees, since no proof what-soever was offered in support thereof.III.THEGENERAL THESES OF THE BACKPAY SPECIFICATIONA. The alleged threat of future discriminationFrom a chronological point of view, the first thesis that must be examined is that;the Respondent sought to create the impression among returning strikers that itmight discriminate against them in the future by advising them that it did notbelieve that they were legally entitled to return to work as unfair laborpracticestrikers, and that.their replacements would be preferred if the legalissue should be-decided in its favor.The Respondent neversentletters to any of the strikers offering them reinstate-ment.The offers were made orally either by personal contact or by telephonethrough either Charles Poe himself, who was the plant manager, or hisassistant,.G. W. Stephens,12 known to the employees as Steve. There is nothing to show that in,any of the interviews or telephone conversations any of the strikers was told thatthere were any conditions attached to the offer of reemployment.However, afterreporting to work, each of the strikerswas givena mimeographed form letter, whichread as follows: 13You have stated that you are abandoning the strike and want to return to,work.You may report to (place and time designated).By putting you to work we do not wish you to think that we believe you arelegally entitled to return to work as an unfair labor practice striker or that we-have any responsibility to you.We believe that you have been legally replaced.The unfair labor practicecase is on appeal presently. If the N.L.R.B. or the courts should ultimatelydecide that your former job was legally filled by a replacement, he will be given;preference over you at that time.TAMPA SAND AND MATERIAL CO.12I spell the name as It appears in the transcript. In its brief, however, Respondentuniformly refers to "Stephens" as "Stevens."is ItIs Inevidence as General Counsel's Exhibit 4.221-731-67-vol. 158-14 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt least nine of the reinstated strikers testified that they were handed copies ofthis form letter on the same day that they returned to work 14Otho Mathis, oneof the three discriminatees, testified that he received a copy of the same letter inthe mail `a couple of days" after he returned to workPresum ibly, any returningstriker received the same form letterThe General Counsel seems to consider that the Respondent made two offers ofreinstatement to the strikers, the first being an oral one, and the second being themimeographed form letter handed to most of them on their return to workAppar-ently, it is unhappy about the oral offers but there would seem to be no requirementthat an offer of reinstatement to be valid must be made in writingAs for thesecond offer in writing, he regards this as a mere "tidbit," since in effect it retractedthe oral offer by reason of its "disclaimers of responsibility joined with veiledthreats " It also finds in the statement in the letter that the replacements would begiven preference if the Respondent won its case "a flat prediction of futurediscrimination "Itwould seem to be difficult to understand the logic of this contentionIf theRespondent had won its case, the retention of the replacements would not have beendiscriminatoryIt could not have been engaged, therefore, in making a predictionof future discriminationActually, the only offers of reinstatement were the oralonesThe mimeographed form letter was not an offer of reinstatement but areservation of legal rightsIssued at a time when neither the Board nor the courthad reviewed the Intermediate Report of the Trial Examiner, the Respondent was,obviously, entertaining hopes that it could still prevail, and it was seeking to preservewhatever rights it still might haveDespite `the flat prediction of future discrimina-tion," the returning strikers subscribed apparently to the philosophy that sufficientunto the day is the evil thereofThey continued their employment and they maynot be heard to say several years later that they are still entitled to backpay becauseof the mimeographed form letterB The assignments to the 13th Street batch brnTampa Sand operates from four batch bins, known as the 13th Street batch bin,the Skipper Road batch bin, the Anderson Road batch bin, and the 301 batch binThe whole ready-mix business is controlled from the 13th Stref t batch bin wherethe dispatch office is located, the other bins are outlying onesIn only one of the appendixes to the backpay specification-the one relating tothe claim of Harold G Beunk-is any mention made of an assignment to the 13thStreet batch binYet, although Beunk was called as a witness, he was not evenasked whether he had been assigned to the 13th Street batch bin, and, although hementioned a number of complaints in the course of his testimony, assignment to the13th Street batch bin was not among themHowever, one of the mixer drivers,John S Morrow, did testify that he was assigned to the 13th Street batch bin afterhis reinstatement, although he had been working at the Skipper Road batch bin priorto the strike, and in the course of one of Poe's appearances on the stand, the GeneralCounsel elicited from him the testimony that most of the returning strikers wereprobably assigned to the 13th Street batch binOn the basis of this evidence, and ashowing that the number of drivers at the 13th Street batch bin in June 1961, whenmost of the strikers were reinstated, was a few percentage points higher than inJune 1960-the increase was from approximately 48 percent to approximately 51percent-the General Counsel considers it to be established that they were put therefor purposes of surveillanceActually, there is nothing to show that the slightincrease was not due to shifts in demand at the different batch binsAs the numberof drivers at the Skipper Road batch bin steadily declined, it would be normal toexpect increases at one or another batch binAs a matter of fact, the 13th Streetbatch bin always employed the greatest number of drivers 15Certainly, if it is tobe concluded that the returning strikers were put at the 13th Street batch bin tosubject them to surveillance, there should at least besomeevidence that surveillanceactually occurredOf this there is not a scintillaI find therefore, that the rem-statement of employees at the 13th Street batch bin was not effected to facilitatesurveillance14 These nine strikersweie Harold G Beunk RobertE GlausierAndrewJames Johnson feather W Lumpkin John S Moriow John D OwensDee ToranWoodrowWilson,and Allan W Wright114s shown by Respondent s Exhibit 16Driverb at Batch Bins CONE BROTHERS CONTRACTING COMPANY195In view of this negative conclusion,there is no occasion to decide either whetherreinstatement at another batch bin would satisfy the requirements of the Board'sOrder even if the motive was unlawful or whether if its purpose was surveillance itwas an unfair labor practice on which the statute of limitations had runMoreover,since the victims of any unlawful conduct would remain unidentified with the singleexception of Morrow, there would be no basis for continuing their backpayC The alleged assignment of older, wornout trucks to returning strikersIn support of its allegation that the returning strikers were assigned older anddefective trucks, the General Counsel relies on the testimony of only two witnesses,Beunk and ToranBeunk testified that he drove a No 40 truck before the strike,which was a 1959 Mack, and that on his reinstatement he was assigned to drive aNo 92 truckAsked to state the model year of No 92, he replied "I have no ideaI'd say it was along about a '54 or '55-1954 or 1955'Actually this was a gooddeal of an exaggeration, for it was actually a 1957 Mack 16 Beunk also testifiedthat the tiuck he drove after his return to work had defective brakes and that,although he reported this condition to Poe about five times, the brakes were neverrepairedPoe denied this, and, although I do not have complete confidence in himas a witness, I credit his testimony in this respectI find it difficult to believe thatBeunk would be allowed deliberately to drive a concrete mixer truck weighing over55,000 pounds on the highway if it had defective brakes 17As for Toran, the reason that the General Counsel relies on his testimony isapparently that he called the trucks which he drove after reinstatement "old junks "Toran has the distinction of having been fired by the Respondent twice after his rein-statement 18He is what is known as a "character,"and he perpetually convulsedeveryone at the hearing with laughter over his exploits, misfortunes, and scrapesThe difficulty in accepting Toran's testimony is that to him all motor vehicles werejunksIt seems that one of his interim employers was none other than Elvis Presleyfor whom he acted as chauffeur during the filming of one of Presley's pictures Inthe course of testifying about this employment,Toran at one point exclaimed "I wasElvis Presley's chauffeur, I was driving that old junk Cadillac of his "The coldrecord establishes that after his reinstatement Toran drove a 1960 Chevrolet, which,in 1961, could hardly have qualifiedas anold junkThe General Counsel seems tofind great significance in the fact that this 1960 Chevrolet truck was sold by theRespondent in January 1963 but the sale hardly proves that it was an old junk eitherin 1961 or 1963The record shows that most of the reinstated strikers were given trucks to driveof the same model year as before the strike, and that in most instances they droveeven the same trucks as before the strikeWhile a few of thereturning strikerswere assigned somewhat older trucks, there were also others of them who wereassigned newer trucksIn October 1962, A W Wright was driving the newest truckin the fleet,and in July 1964,Robert E Glausier was driving next to the newesttruck in the fleetI find no credible and convincing evidence that Poe deliberately assigned the trucksof the oldest vintage to the returning strikersAs the strike had been long andprotracted,each returning striker could hardly expect to get the same truck that hehad been driving before the strikeIn fact,there were in the fleet a considerablenumber of even older trucks than those assigned to the strikersThe Respondentwas not required to give each returning striker his prestrike equipment in order toeffect proper reinstatementD The truck-cleaning requirementThe Tampa Sand mixer drivers were required to clean their trucks both beforeandafter the strikeThe penalty for the persistent neglect of this requirement was theloss of the yardage bonusThe only significant difference in practice between the prestrike and poststrikeperiod was that before the strike the Company supplied the mixer drivers with acidwith which to clean their trucks and the trucks were cleaned weekly on Saturday1s As shownby Respondent'sExhibit 1817 Beunk's case is discussedfurtherantra18These dischargesare discussedin the sectioninfraon theindividual cases '196DECISIONSOFNATIONAL LABOR RELATIONS BOARD-Acid wasno longersupplied after October 1963, however, when the Company hadall trucks in the fleet sandblasted and repainted.The fleet having been refurbished,itwas felt that if the trucks were cleaned daily they could be keptcleansimply bythe use of water.Another reason for making this change was that it had been foundthat the use of acid tended to corrode the trucks.Of course, some drivers whoneglected to clean their trucks daily found that they could get them clean again onlyby using acid which they themselves had to purchase.However, there is no recordthat any employee was ever penalized for not keeping his truck clean after all thetrucks had been sandblasted and repainted.In contending that more onerous requirements for cleaning the trucks were insti-tuted after the reinstatement of the strikers, in order to penalize them, the GeneralCounsel overlooks the salient fact that the discontinuance of the use of acid, ofwhich he complains, actually occurred almost 21yearsafterthe reinstatement ofthe strikers, and the change in the requirements cannot, therefore, be nicely cor-related with the termination of the strike and the return to work of the strikers.Since this is not possible, I cannot conclude that the change was in any way motivated'by a desire to penalize the strikers.Actually, there is nothing to show that anydistinction was made between strikers and nonstrikers, so far as the cleaning of thetrucks is concerned.But, if it were otherwise, it would be equally plain that itwould amount to an unfair labor practice which could now be punished only in,contempt proceedings.E. The denial of medical insurance benefits to returning strikersIt is undisputed that before the strike the employees of Tampa Sand had groupmedical insurance but that the reinstated strikers had to wait a period of 12 months,before they became eligible again for medical insurance.This resulted from the-terms of the plan under which an employee to be eligible must have completed 12.or more consecutive months of employment. It was specifically provided that anyemployee who quit his employment of his own accord but later returned had toacomplete again a period of employment of 12 or more consecutive months.Apart,from these provisions, the terms of the medical insurance plan are extremely vague.The plan itself is not in evidence but only a booklet describing the plan.19 In thebooklet no information is given with respect to the monthly premiums paid by.,employees or the extent of the Respondent's contributions to the plan.Only threeof the reinstated strikers-Glausier, Mathis, and Wilson-testified at all with respectto their monthly premiums, and it would appear from their testimony, which is nonetoo clear, that the premiums steadily rose so that by 1964 some employees at least-were paying $8.55 a month for the medical insurance, which was more than they,,had paid before the strike. It seems also that at least before the strike the length,of employment was a factor in determining the amounts of the monthly premiums-On the basis of this rather scanty evidence the General Counsel contends that thereinstated strikers were precluded from "full" reinstateement.He bases this con-tention not only on the fact that the reinstated strikers had no medical insurance for-a period of a year after their reinstatement but also on the higher premiums whichthey had to pay after their reinstatement.There is not a scintilla of evidence, how--ever, that the Respondent was responsible either for the imposition of the 1-year-waiting period, or for the increase in the premiums or that the purpose of theRespondent in arranging for the medical insurance was to discriminate against thereturning strikers.The General Counsel argues thatDeena Artware, Incorporated,112 NLRB 371,establishes that the Respondent is "in error in its apparent contention that respon-sibility for the 1-year denial of insurance after recall may be shifted to the insurance-company." It is true that in this case the Board rejected such a contention, and'commented that the Respondent had missed the point of its order. "We do notdetermine here," said the Board, "the insurer's liability under the policy.We seekonly to make whole the employees for the losses suffered by reason of the Respond-ent'sdiscrimination.We find that these claimants suffered the loss of their insurancebenefits."[Emphasis supplied.]The General Counsel misses the point of the deci-sion even as the respondent inDeena Artwaremissed the point of the Board's Order.Deena Artwaredeals with the rights ofdiscriminatees.The portion of the decision19The bookletis inevidenceas General Counsel's Exhibit S. CONE BROTHERSCONTRACTING COMPANY197dealing with insurance benefits is indeed headed "Insurance Benefits Lost by theDiscnminatees " Strikers are not in the same position, however, as discnminateesAn employer is directly responsible for the loss of employment suffered by a dis-criminatee, and he is therefore also responsible for all the consequences of hisdiscriminatory act, including the loss of insurance benefitsAn employer is, how-ever, only indirectly responsible for the loss of employment suffered by a strikereven when the strike has been precipitated by unfair labor practicesThe loss ofemployment is attributable to the striker's own voluntary act in withholding hisservices until the unfair labor practices have been remedied by the strike rather thanby available forms of legal redressIt is for this reason that a striker-even anunfair labor practice striker-unlike a discriminatee, is not entitled to backpay untilhe has made an application for reinstatement which has been deniedFor the same reason it would seem that a striker is not entitled to be made wholefor the loss of any benefits which he may have incurred as a result of going outon strikeApparently, there is no decided case in which the loss by unfair laborpractice strikers of benefits in the form of medical insurance has been involved butinQuality Castings Company,139 NLRB 928, the Board considered a modificationintroduced into a profit-sharing plan after a strike, which reduced the shares of thestrikers because their absence during the period of the strike was taken into con-sideration in determining then sharesA majority of the Board held the modifica-tion to be discriminatoryper sebut the two dissenting members in rejecting thisapproach declared that "the Act was not intended to indemnify an individual fromall economic losses incurred as a result of a strikeWhen an individual chooses togo on strike he may incur many economic losses including the loss of wages, theloss of wage credits for social security purposes, the temporary loss ofmedical andlife insurance coverage,the loss of retirement wage credits, et cetera " [Emphasissupplied ]When the Board sought enforcement of the order of the majority, enforce-ment was denied, and thepetse approach was rejected 20Actually, the denial of medical insurance benefits is a very minor issue in thepresent proceedingWhileallthe reinstated strikers were denied medical insurancefor a period of a year after reinstatement,mostof them were fortunate enough toescape illnesses or incapacities which would have made it necessary to take advantageof the insuranceThe denial of the insurance thus represented a case ofdamnumabsque inuriaIndeed, these strikers actually saved the amounts which they wouldhave had to pay in premiumsToday they have the same medical insurance as allother employeesAs for the strikers who were less fortunate, and could hai'e takenadvantage of the medical insurance, there were only four of them, namely, Harold GBeunk, Howard S Grey, Otho Mathis, and Joe Swoboda But, as hereinafter shown,Beunk voluntarily quit his employment on August 16, 1961, which was long beforethe incapacity that is the basis of his insurance claim occurred, and the claim ofHoward S Grey was withdrawn at the hearingThus the claims of Mathis andSwoboda alone remain, the claim of the former amounting to $122 and the claimof the latter amounting to $467 99Thus, even if valid, the outstanding claims wouldamount only to a total of $589 99, and adjustments could readily be made in theamounts of backpay due to the two employees concernedThe existence of theseminor liabilities could hardly be made the basis for continuing into the indefinitefuture the backpay of all the other reinstated strikersThe amounts to which theywould be entitled would have to be reduced, moreover, by the savings in premiumsF The loss of earnings in relation to the alleged reduction of the workweekThe General Counsel seems to be under the mistaken impression that after thereinstatement of the strikers the Respondent went from a 5-day week to a 4-dayweek, and that it failed therefore in its obligation to effect full reinstatement, eventhough the curtailment of the workweek may have been due to what it calls economicnecessityItsmain reliance in connection with this argument is the Board's decisioninMooney Aircrafts, Inc,132 NLRB 1194, in which the respondent upon reinstate-ment of the strikers altered its previous work schedule from a 5-day, 40-hour weekto a 4-day, 32-hour weekThis is not, however, what happened when the strikerswere reinstated at Tampa SandThere was no formal change in the work schedule or the workweekBut due to adecline in business, which began in 1960 and continued into 1961, less work was20See325F2d36(C4 6) 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDavailable, and many of the employees worked only 3 or 4 days a weekAs PoetestifiedQ Were you working 4 days every week?A No, sir There is no absolute set rule to it, or pattern it was-therewas many times when business was real slow that the men did work basically4 days per week, were authorized to work at least 4 days per week Sometimesthey did get in 5 days per week, just depending on how busy we were at anyspecific timeQ What dictated whether or not you worked 4 or 5 days'A The amount of business that we had, or salesQ Was there any distinction made between strikers and nonstrikers in hours?A No, sirQ Were non strikers given preferable treatment with respect to their work-ing conditions?A No, sirSuch is also the testimony of the strikers themselves who testified about the numberof days that they worked after their reinstatementGlausier testified that he workedonly 4 days a week after the strike but also that after being transferred to Prestressed,he worked 5 days a week for a total of 50 hours a week Johnson testified thatafter being reinstated on the contractganghe worked 5 days a week, but that afterbeing transferred to the 301 batch bin he worked, alternately, 5- and 4-day weeks,after being transferred again to the Skipper Road batch bin, however, he workedregularly 5 days a weekagainMorrow testified that he worked 4 days a week afterthe strike except when assigned to Prestressed but also that when he was moved tothe 13th Street batch bin he worked 4 days a week for 5 or 6 monthsWilsontestified that for a long time after the strike he worked only 4 days a week but thaton occasion he worked 5 days a weekMathis testified that he worked only 4 daysa week after the strike but he conceded nevertheless that there was a period of 2weeks during which he worked 5 days a weekAll this testimony indicates irreg-ularity of employmentOf particular interest is the testimony of Allen WalterWright, who was reinstated, then discharged, and finally reinstated again on Octo-ber 2, 1962, which was somewhat over a year after most of the strikers had beenreinstatedWright testified that after being reinstated on October 2, 1962, he worked4 days a week in the winter and 5 days a week in the summer But such a seasonalvariation in employment would not be unusualDespite some apparent disclaimers, the General Counsel seems to proceed on thetheory that the Respondent was bound to guarantee the returning strikers the sameearningswhich they had enjoyed prior to the strikeBut employers and employees,like husbands and wives, take each other for better or worse, for richer or poorerThe returning strikers were privileged against discrimination in the distribution ofwork but they were not guaranteed any particular quota of work If even a dis-criminatee may be laid off or even discharged after his reinstatement for a nondis-criminatory reason, which is usually that no work is available, the same misfortunemay overtake a returning strikerG The loss ofearnings inrelation to the alleged retentionof the striker replacementsThe General Counsel has, however, still another string to its bowThis is thatthe Respondent failed to comply with the requirements of the Board's Order that itoffer to the strikers "immediate and full reinstatement to their former or substan-tially equivalent positions," dismissing `if necessary" any of the striker replacements-The consequence of this failure, it contends, was to reduce the earnings of the srtikersbelow their prestrike averages, and thus to defeat again their "full" reinstatementActually, at the time that the strikers were being reinstated in 1961 there was noBoard order in effect directing the Respondent to reinstate the strikers and to dis-miss the replacements "if necessary "Due to an oversight, this direction was notcontained in the Intermediate Report, and the oversight was not remedied until theBoard's Order was finally entered on January 10, 1962By this time all of thestrikers whom the Respondent intended to reinstate were already reinstated, and theBoard's Order merely corrected a technical defect in the recordThis defect was,of course, not fatalBy force of the statute, as interpreted by the Board and by the CONE BROTHERSCONTRACTING COMPANY199courts, the unfair labor practice strikers remained employees of the Respondent, andit is well settled decisional law that as soon as they abandoned the strike they couldreclaim their jobs,even if this meant the dismissal of the striker replacements 21Now it is true that in the months of June, July, and August,1961,when the strikerswere applying for reinstatement,and were, with a few exceptions,being reinstated,the Respondent did not,immediately and systematically,clean house of all thestriker replacementsNevertheless,it is not "self evident,"as the General Counselseems to contend,that the Respondent,therefore,breached its obligations to all ofthe returning strikersWhile it is well-settled that an employer must reinstate unfair labor practicestrikers upon their request even though their jobs have been filled, there seems to bescant decisional law on the question of whether and to what extent,if the strikershave been reinstated,the employer is bound to dismiss his striker replacementsThisis indeed a highly complex and difficult question in any case in which a strike hasbeen prolonged and the strikers are fairly numerousThe first step toward realizingthe complexities and difficulties of this question is to realize that the obligation ofthe employer to dismiss the replacements is not absoluteHe is required to dismissthem only "if necessary"This is a hallowed phrase which has been in use fordecades, and it serves well enough in relatively simple cases,but actually it can bequite ambiguous in the more complex cases in which many strikers are to be rein-statedOf course,the phrase is to be read in connection with the direction to theemployer to effect"full" reinstatementBut this only transfers the ambiguity fromthe phrase"ifnecessary"to the adjective that modifies "reinstatement"Itmayseem capricious to question the clarity of "full"but, as everyone knows,a full cupis not one that is really full, for the simple reason that a cup after it is filled has toto be carried also by the drinker to his lipsThis necessity for portage dictates thatthe cup not be filled to the top If it is, it is likely to spill and the drinker will endup with half a cupOn the other hand, if the cup is filled too charily,the questionmay be raised whether it is a full cupThere are somewhat similar dilemmas involved in effecting"full" reinstatementand in deciding whether it is "necessary"to dismiss particular replacementsCer-tainly reinstatement is "full"if no conditions of employment are imposed on return-ing strikers which detracts from their former status and which are not discriminatory.Does the phrase"if necessary"mean also that the replacements are to be dismissed,if necessary,to provide the returning strikers with employment on a level which willgive them their prestrike average earnings,or which will give them at least earningsof the same average magnitude as those of nonstrikers?How an employer will construe his obligations will depend on his economic situa-tion at the time he is called on to reinstate returning strikersIf business is goodand his operations are expanding,he will tend to retain most of his striker replace-ments even though he is reinstating all the strikersOn the other hand, if businessis bad,and it is necessary to curtail operations,he may decide to dismiss all or mostof his striker replacements unless, indeed,he expects a pickup in business in the nottoo distant future, in which case he will want to retain his full employee complementIn both situations,the employer'sdecisionswill be influenced by the number ofstrikers for whom he has to find jobsThe smaller the number the more likely hewill be to hesitate and procrastinate in dealing with his striker replacements, anddecide to wait and see how many of his striker replacements will leave of their ownaccordAs striker replacements and strikers often mix as poorly as oil and water,the early departure of the former is always a distinct possibilityThere would appearto be no good reason why the employer should not then be allowed to claim creditfor the departing striker replacementsWhat actually happened in the present case is that there were departures amongboth the striker replacements and the nonstrikersIt is shown affirmatively that atleast 10 of the striker replacements were terminated 22 between June 29 and Octo-ber 30,1961, which is the very period in which the Respondent was reinstating them SeeMastro Plastics Corp and French-American Reeds Mfg Co, Inc v NLRB850 U S 270278, and earlier cases therecitedN L R B V E L Dell, Jr, Trading asWaycross MachineShop,288 F 2d783 (CA 5) , MooneyAircraft, Inc,182 NLRB 1194,1205 enfd 310 F 2d 565 (CA 5)asThe word "terminated"is usedto denoteall forms of termination including employeeswho weredischargedfor cause and those who quit of their own accord :200DECISIONS OF NATIONAL LABOR RELATIONS BOARD`strikers.23Moreover, this is precisely the number of returning strikers who werebeing reinstated during this period and whose employment was to last more than a-few days, weeks, or months.24A nice balance was thus achieved between the depart-ing striker replacements and the returning strikers.While more of the strikers shouldhave been reinstated than actually were, and the tenure of others was all too brief,as will be shown, this does not gainsay the existence of the balance.Furthermore,-during this same period, four of the nonstrikers, namely, John Willard Fleming,Laurence Messick, William M. Grimes, and Hollie T. Lyles, were either temporarilyor permanently terminated.Actually, the Respondent employed a smaller numberof mixer drivers after the returning strikers had been reinstated than it did justbefore the strike 25While such a decline in the number of drivers could be con-sistentwith the retention of too many of the striker replacements, it does possess'significance in view of the balance shown to have been achieved in the present case.The General Counsel has entangled its discussion of the problem' presented by-the striker replacements with the problem of justifying its backpay formula.Thetwo problems are distinct, however, and the statistical approach which has somerelevance to the selection of an appropriate backpay formula only produces con-fusion where applied to the problem of the retention of the striker 'replacements. I-shall *subsequently consider the validity of the statistical analysis in connection withthe discussion of the rival backpay formulas but it would be expecting too much ofan employer, who is engaged in reinstating a considerable number of employees'over a^period of several months, to undertake on each occasion a statistical analysis'of the effect that a particular reinstatement would have on the payroll as a whole.Itmust be assumed that normally an employer, guided byy an enlightened self-interest,-will not, in the process of reinstating strikers, retain more of his striker replacementsthan production requires.' Once he has effected reinstatement he should be given thebenefit'of the, doubt, and'should not -be required to prove affirmatively also that hewas not engaged in an attempt to reduce the earnings of the strikers whom he isreinstating by his retention of striker replacements. I find no affirmative proof thatwhen the strikers were being reinstated it was "necessary" to dismiss more of the-replacements; or all of them, and I must conclude, therefore, that the effectiveness-of the reinstatements- cannot be challenged on this' ground.The effect of holdingthat there was no "full" reinstatement of any of the strikers either because notenough of the striker replacements were discharged or because some of the rein-statements were not bona fide would be to penalize the Respondent many times overnot only in the case of those strikers who were' not- reinstated at all but also in the,case of those strikers who were reinstated.Finally, there would seem to be doubt that the Board may continue backpayindefinitely to compel the dismissal of 'striker replacements.'This goes beyond thequestion. of the adequacy of the reinstatements and the collection of backpay in theease of individual discriminatees and strikers. It could well be a punitive measurewhich' could be taken only by a court which has the power to punish for contempt,of its order.' ss The10 strikerreplacements who were terminated, and the dates of then terminationswere as follows:George Montgomery, June 28, 1961 ; James Cook, July 19, 1961 ; JohnFrancisBell, July 26, 1961 ; Willie J. Williams, July 28, 1961 ; George E. Hart, August 16,1961-;Vannie James Franklin, August 19, 1961; William K. Hess, August 26, 1961 ;CecilW. Philmon, September 29, 1961; James W. Winant, October 3, 1961; and LouiePowell Watts, October 30, 1961.A list of the striker replacements is attached as chartA'to General Counsel's Exhibit2, entitled"Earnings ofReplacements compared by Quarterwith Total Net Back Pay Claims of Strikers and Total Hypothetical Net Back Pay Claimsof Nonstrikers."Chart B, attached to the same exhibit, shows most of the returningstrikers,and chart C, attached to the sameexhibit, shows the nonstrikers.The dates of-terminationof batch binemployees is shownby Respondent's Exhibit 17, as well as byGeneral Counsel's.Exhibit 20, entitled"Summary of Dates and Results 'of Physical Exami-nations," whichalso contains a good deal of miscellaneousinformation.24 These 10 strikers,whose cases will be discussed in detailinfra,are George Hendry,Robert Clausier, -Andrew.J. Johnson,Albert Landgren, Jeather W. Lumpkin, Otho Mathis,John S. Morrow,Walter O. Schneider,Sam Solazzo,and Woodrow Wilson11There were 40 mixer driversemployedon anaverage by the Respondent in May 1960,but the average number, of mixer drivers had dropped to 37 by October 1961. In 1959,the Respondent had employed 51 mixer drivers. CONE BROTHERSCONTRACTING COMPANY201IV.THE CASES OF THE CLAIMANTS INDIVIDUALLYCONSIDEREDA. IntroductoryThere islittle dispute between the parties concerning the dates when the claimantsapplied for reinstatement,and the dateswhen theywere offered reinstatement,despitethe factthat theparties are in utter disagreement as to the adequacy of the rein-statements.Indeed,counsel stipulated as to the correct dates with respect to allthe claimantsexcept Louis Coppola, Gilbert W.Davis,LeroySmith,and Dee Toran.The stipulation may be summarized in tabular form as follows:Name of ClaimantDate of appli-cation forDate ofreinstatementreinstatementif offeredHarold G Beunk--------------------------------------------------------6-7-617-2741Charles W. Davis------------------------------------------=----------8-9-618-31-61Wyman Davis ----------------------------------------------------------6-7-616-13-1Theodore R. Gardiner---------------------------------------------------6-7-616-26-61Robert E. Glausier------------------------------------------------------6-7-617-28-61Chester P. Green--------------------------------------------------------8-28-618-30-61Howard S Grey---------------------------------------------------------6-7-61----------------George Hendry----------------------------------------------------------6-7-618-3-61Andrew J. Johnson------------------------------------------------------6-7-618-28-61Albert Landgren--------------------------------------------------------6-7-616-28-61Jeather W. Lumpkin ---------------------------------------------------6-7-618-1-61Otho Mathis------------------------------------------------------------6-7-616-13-61John S Morrow------------------------------------------------------ !--6-7-616-30-61John P. Owens----------------------------------------------------------6-7-616-21-61Charles F Pitts---------------------------------------------------------6-7-61----------------Walter O. Schneider-----------------------------------------------------6-7-616-30-61Sam Sollazzo------------------------------------------------------------6-7-618-3-61Dwight Stringfellow-----------------------------------------------------12-1-611-15-62Joe Swoboda------------------------------------------------------------6-7-616-26-61J. L Vaughn-----------------------------------------------------------6-7-616-19-61Guy T. Wells--------------------------------------------8-9-618-22-61Juhus Wigham ----------------------------------------------------------6-7-618-28-61Woodrow Wilson-------------------------------------------------------6-7-616-13-61A. W. Wright-----------------------------------------------------------6-7-616-27-61Joseph C Wright-------------------------------------------------------6-7-616-28-61The Respondent contends that it had a reasonable time after a striker applied forreinstatement in which to reinstate him.The Board's Order, as enforced by thecourt, requires the Respondent to reinstate a striker within 5 days after his applica-tion for reinstatement, and backpay would run from this date.The 5-day require-ment for the reinstatement of strikers has been judicially upheld by the very courtthat has enforced the Board's Order.26Notwithstanding the fact that the Board'sOrder and the court's decree were not entered until after the reinstatements hadoccurred, it must be taken to adjudicate what the Board and the court would regardas a reasonable time.In approaching the consideration of the individual cases, it is well to bear in mindthat the evidence as a whole seems to indicate that there were actually two periodsin the history of the Respondent's attitude toward the returning strikers. In theperiod immediately following the issuance of the Trial Examiner's IntermediateReport, the Respondent's officials, although they had resolved on beginning the rein-statement of the strikers, were still hoping, apparently, that they would ultimatelyprevail, in whole or in part, and were still in a fighting mood.The strikes, involvingboth Cone Brothers and Tampa Sand, had been bitter and protracted, and the unfairlabor practices committed had been of a gross, if not lurid, character, including evenencouragement to armed violence.While the memories of these events were stillfresh, it would not be very surprising that the Respondent's executives would tendsm See N.L R.B. v. Trinity Valley Iron and Steel Company, Division of C. C. Griffin Man-ufacturing Company, Inc.,290 F. 2d 47,48 (C.A. 5). 202DECISIONSOF NATIONAL LABOR RELATIONS BOARDto continue unlawful practices,and attempt to get rid of as many of the returningstrikers as they could.But over 3 years have now elapsed since the original unfairlabor practice proceeding,and, as the events that precipitated it have receded intothe past, the attitudes of Respondent's officials seems to have changed for the better.B. The discharges of seven of the returning strikers for failureto pass physical examinations1.The-inauguration of the annual physical examination programIn 1959, the year before the strike,Tampa Sand had neither a safety program norany physical examination program. In that year the mixer drivers did have eyeexaminations, but they were not given by Tampa Sand nor paid for by it. The eyeexaminations were given by the Florida Trucking Association in a tractor-trailer.They showed that approximately 60 percent of the drivers of Tampa Sand haddefective vision and arrangements were made for these drivers to get correctivelenses but,apparently,none of them was discharged.However, in 1959 some steps were taken to remedy Tampa Sand's abysmal safetyrecord.The first step in this direction was the employment on September 1, 1959,of one Thomas Frazer James as safety director James, who was no doubt a sincerebeliever in and advocate of safety programs,went to work immediately to attemptto sell J. L. Cone, Jr., the president of both Cone Brothers and Tampa Sand, on thedesirability of having a safety program that would include annual physical examina-tions as a condition of employment.James enlisted the aid and .support of oneRobert Smith, a field investigator for the Employers Service Corporation whichprocessed compensation claims for the Cone Brothers under their system of self-insurance.27As a result of the efforts of James and Smith, steps were taken in 1960,to institute a safety program.A safety rules handbook was prepared and promul-,gated and supervisory personnel were required to take a first-aid course.It took James far longer to obtain a favorable decision to make annual employ-ment physicals part of the safety program,and his success, apparently,had less to dowith safety than a desire to reduce workmen's compensation costs, if the testimonyof J. L. Cone, Jr., himself, be accepted.The latter could not come any closer tofixing the time when he decided to adopt an annual physical examination programthan "the early part of 1961." James himself testified that it was in February orMarch 1961 that the decision was taken to implement the annual physical examina-tion program.But many details had to be worked out before the program could beput into effect.The earliest documented indication that the program was underwayis a memorandum,dated May 17, 1961,from J. L. Cone, Jr., to the superintendentsof all three Cone Brothers companies,dealing with the inauguration of the program.The first two paragraphs of this memorandum read as follows:Beginning on Monday,May 22, 1961 every new employee must have aphysical examination,which must show his fitness to perform his job, beforehe is put on the payroll.The expenses of the examination will be borne bythe company, and doctors will be selected by the company to give the exam-inations.No other doctors will be used without permission of the main office.All persons presently employed will be required to have an annual physicalexamination during the month of their birthdate or earlier,at company expense,to determine their fitness for the jobs they are presently performing.The super-intendents and/or the main office may request that an employee have a physicalexamination at any time.When James was asked when the first physical examination was actually given,he gave the same date as in this memorandum;namely, May 22, 1961. If, in givingthis date,he had Tampa Sand in mind,he was certainly mistaken.The very earliestdate that any physical was shown to have been given was May 31, 1961,and it wasgiven to applicants for employment rather than to employees.It is doubtful, more-over, that these physicals were actually given to applicants for employment at TampaSand.The application and referral forms used seem to indicate that the applicantswere seeking employment at Cone Brothers, although they did subsequently workfor brief periods in either the concrete placement department or the block plant ofWhen asked what he thought of the safety record of Tampa Sand,Smith pronouncedIt to be "terrible " CONE BROTHERSCONTRACTING COMPANY203Tampa Sand 23 The first physicals given to any mixei driver or, other batch bin.employee of Tampa Sand were given on June 9, 1961, to two nonstrikers, J. W.Fleming and L. E. Messick,who, according-to ,Poe, were-the only two employees-who failed to pass their physicals.29All of the Respondent'switnesses who testifiedabout the physical examination program stated without'hesitation that the examina-tions were staggered on an alphabetical basis at least over a period of.several monthsif not over a period of a year.30Actually, however, -all of the physical examinations-thatwere given in 1961 to incumbent employees after the inauguration of the pro-.gram were given between June 9 and 29, a brief period indeed.'It is really remarkable how little the Respondent's representatives or officials know;about the details of their own physical examination program. James, during hisfirst appearance as a witness, explained that during the first year of the program each-employee was examined in the month of his birth, but that it was difficult to keeptrack of the employeesunder this natal system,and a change was made to put themedical examinations on an alphabetical basis.The next day James was recalledto the witness stand to testify, to his evident, chagrin, that he had beenmistaken inhis testimony of, the previous day. It seems that he\had been informed by theRespondent's paymaster, George L. Brandewie, that the natal system had neverbeen put into effect, and that the emloyees had always been examined on an alpha-betical basis.Itseems that Brandewie's recollection had been refreshed whenhe came across a handwritten -paper attached to a card file with scotch tape.TheGeneral Counsel seems to be skeptical about the trust of'James' revised testimonybecause the natal system is referred to in the Cone memorandum of May 17, 1961.It is perfectly possible, however,that this system could have been revised before ithad actually been put into effect.The Strickland summary of the records relatingto the physical examinations shows that the employees on the payroll-this wouldexclude, of course, the returning strikers-were actually examined in almost strictalphabetical order.32-Among the details of the physical examination program that had to be workedout were, of course, the selection of the doctors who were to do the physicals, thefixing of their fees, and the preparation of instructions to guide them in evaluatingthe results of the physicals.So far as concerns the seven returning strikers who were discharged after taking-physical examinations, they were examined either by a Dr. George Joseph Suarez orby a Dr. Donald W. Mills. Drs. Suarez and Mills were associates, and they were-already being employed by Cone Brothers in treating employees who suffered work-connected accidents or disabilities.They undertook the additic-lal chores of thephysicals for fees that were modest indeed, since they ranged fi om $5 to $8.Atsuch fees they necessarily had to dispense with such valuable aids to diagnosis asX-ray, electrocardiogram, and laboratory tests.The instructions to the examining doctors were prepared principally by a Tampa-doctor by the name of E. F. Carter, Jr., who himself gave a number of the physicals.Entitled "Instructions to Physicians," they consisted of six pages and were basedon similar instructions used by other companies.After such mechanics as theThe individuals concerned were Edward Carroll III,a son of the superintendent ofthe concrete placement department of Tampa Sand ; a friend of his, Grant L. Jones, andLucious Dell:,Jr.Carroll and Jones were put to work in the concrete placement depart-ment that did work for any company that desired its services,including Cone Brothers.Jones was put to work in the block plant21However,Poe failed to mention at this point that Fleming and Messick were sub-sequently reemployed.°Thus James testified:"Iwould say that over a period of time, say within one year,they all had them, yes, sir," and he agreed that the physical examinations were "sort ofstaggered."Poe testified:"I believe we gave at least the bulk of the examinations withina two- to three-month period."Asked to specify the months, Poe declared: "From May,I'd say, through August, something like that"William 0 Stubbs, Jr, the assistantsecretary of Tampa Sand, testified that the physical examinations were staggered over a60-day period"This is demonstrated by General Counsel's Exhibit 20,a summary of the dates andresults of the physical examinations which was compiled by Compliance Officer Stricklandby utilizing the Respondent's employment records, which recorded the dates and results ofthe physical examinations,as well as a good deal of miscellaneous information=Any slight variations would be accounted for by special circumstances, such as vaca-tions, absences,or temporary illnesses, '' 204DECISIONSOF NATIONAL LABORRELATIONS BOARDhandling of referral forms 33 and the preparation of reports had been covered,standards for classification of physical examinations were set forth in the instructions.Standards were prescribed in three different classifications,as follows:Class'A-Acceptable for any type of work.Class B-New employees in this group,not acceptable.Class C-Applicants not employable if in this classification.But, remarkable to relate,Dr. Carter's efforts in preparing the detailed instructionsproved so much wasted labor so far as Drs. Suarez and Mills, as well as Poe, wereconcerned.Dr. Suarez blandly admitted that he never saw or read the instructions,nor even discussed them with Poe. The instructions,it seems, were sent to his officebut were, apparently,misplaced.To him the classifications A, B, and C, despite thedetailed standards set forth in each classification,had a self-evident meaning. "I don'tpractice medicine by paper,"he assured the General Counsel,who seemed to exhibitsome degree of incredulity about this proposition.Dr. Suarez never explained to Poeor anyone else, moreover,what he meantby A, B,and C.However,Dr. Mills did alittle better than Dr. Suarez.He saw the "Instructions to Physicians"but he did notread them;he just glanced at them.So he too, was just left to surmise what A, B, andC stood for.Finally,Poe, who,on the basis of the classifications and the reports onthe physicials,made the ultimate decisions whether to retain the particular employeeswho had taken the physicals,had finally to confess that he, too,had not read "Instruc-tions to Physicians"butwent by what J. L. Cone, Jr., and William 0.Stubbs, Jr., hadtold him to do.In the light of these instructions,Poe felt that he had considerableflexibility in deciding the fate of the employees,and he sometimes made the decisionswithout even talking to the doctor who had done the physicals.In these instances hesimply acted as Dr. Poe, although he had to confess that he had no medical degree,and did not even know the meaning of such medical terms as "hernia"and "inguinalring" with which he was to be confronted.In certain circumstances,Poe also under-took to assume the role of a workmen's compensation expert.2.The taking of physical examinations by the returning strikersTheodore R. Gardiner:He was examined by Dr. Suarez on June 26,1961, which is.the date of his recall to woik.14Gardiner received a C rating,and was discharged byPoe on June 26, 1961. Dr. Suarez testified that he classified Gardiner as a C becausehe found that he had a right inguinal hernia, which,he thought,in the case of a man,who was 57-thiswas Gardiner's age-might result in strangulation.As Dr. Suarezput it: "Now,ifwe hire a man like this,57 years old with an inguinal hernia to dolabor work,we are bound to get this man into a strangulated hernia, which will be adeferred disability,but the fact is that it may cost his life sometimes."After makingthis pronouncement,Dr. Suarez testified further as follows:Q. Is this type of a hernia,do you feel, a definite reasonfor not employinga man?A. Thatis correct, sir.Q. Do you recommend that if a man has this hernia thathe not be employed?A. That iscorrect, sir.[Emphasis supplied.]Since it was not indicated on Gardiner's referral form what the purpose of hisexamination was, it remains unexplained how Dr. Suarez knew that he was doinga preemployment physical. If he had taken the trouble to ask Gardiner whether hewas an applicant for employment,the latter would hardly have answered the questionin the affirmative.In testifying concerning Gardiner'sdischarge, Poe revealed only that he hadadvised Gardiner to see his family physician,and that Gardiner had never returnedto tell him that he had had his hernia repaired.As Gardiner himself had died onAugust 18, 1964, it was not possible,of course,tomake use of him as a source ofasThe referral form provided two boxes in which the company representative makingthe referral could indicate the purpose of the examination.One of the boxes was to bechecked for "Pre-employment physical examination " and the other box for "AnnualPhysical Examination."There are in evidence 14 physical examination forms of employ-ees in the batch bin department of Tampa Sand. Seven of them are those of strikers andseven are those of nonstrikers.The appropriate boxes are checked on the forms of onlytwo of the strikers but are checked on the forms of five of the seven nonstrikers.04The report of his physical examination is in evidence as Respondent'sExhibit 22. CONE BROTHERSCONTRACTING COMPANY205illumination.The cause of Gardiner's death is also not established but his employ.ment records,as reflectedin the backpayspecification,show that he was gainfullyemployed, notwithstanding his hernia,in every quarter from the date of his dischargeto the date of his death.John D.Owens:He is one of the few claimants who was not a mixer driver.Hewas a forklift operator in the block plant.He had a physical examination on theday of hisrecall; he wasrated C byDr. Mills, who did the examination;and he wasdischarged by Poe-all on the same day,June 21, 1961.At thistime he was 43 yearsof age,and he had been working for Tampa Sand for over 10 years at the time ofthe strike.In his testimony,Owens described his previous medicalhistory.In 1956 or 1957he had injured his back whiledrivinga payloader,and he was unable to work fora period of 3 weeks. In 1958 or1959 he haddeveloped cement-contact dermatitis,which afflictedhis feet,and he had been sent by Superintendent Linton to a Dr. Pate.However, he never even saw Dr.Pate on this occasion but was treated by Dr. Pate'snurse,who gave himtwo shots and a tube of ointment.He also lost no time fromwork on thisoccasion.When Owenswas being examinedby Dr.Mills on June 21, 1961, he told the latterabout his previous back injury but the doctor neither examined nor X-rayed his back.He also mentioned to Dr.Mills thetrouble he had previously had with the skin onhis feet but the doctor did not look at his feet.Owens did not mention to the doctorthat he had any trouble with the skin of his hands,and he denied that he had any suchtrouble in fact.The referralform used in the case of Owens did indicate that he was being referredfor a preemploymentphysical.Dr. Mills made the following comment on Owen'sreferral sheet:"Back injuryfive years ago which still bothers patient periodically,also cement-contact dermatitis, hands."He made the same comment on Owen'sphysicalexamination report 35 but alsonoted the backinjury-"still bothers him offand on."Basing himself solely on hisreport,Dr. Mills undertook to explain the basis of hisrating.Itwas not Owen's cement-contact dermatitis that led him primarily to givehim aC rating.Itwasrather thathe had confessed to a history of back injury.86It seemsthatDr.Mills as adoctorwho handled workmen'scompensation casesrecoiled from back injuries.You nevercould tell when they would be reactivatedand causetrouble, and the fact that thepatient was not engaged in heavy labor didnot make toomuchdifference in itself.By way of an example he pointed out thateven a secretarybending down to pick up a pencil could cause a compensable backinjury!Since his discharge by Tampa Sand Owens has been employed at the Temple Ter-race Golf Club.Hisjob there has been to mow the green."Well, it isn't easy mow-ing them greens,"he testified."But I like it."Surely,it is reasonable to assume thatin keeping the green trim and neat he has had to bend down innumerable times dailyto pickobjects off the grass.Joe Swoboda:On being recalled,Swoboda was examinedby Dr.Suarez on June 26,1961,and the doctor found mainly that he had high blood pressure-itwas 190/90-and he gave Swoboda a B rating. On receiving Dr. Suarez'report,Poe testified, hespoke to the doctor,who told him that Swoboda's condition was dangerous becausehe couldblack outat any time.Nevertheless,Poe did not immediately dischargeSwoboda.He spoke to the latter and suggestedthat hego to his familydoctor fortreatment,since some forms of high blood pressure can be controlled by medication.He also told Swobodathat he would bereexamined in a month's time butthat in themeantime he could continue working.During this period,Swoboda was-treated byhis family doctor.When Dr.Suarez examinedSwoboda asecond time on July 28,1961, he found hisblood pressureto be 200/100,and this time Poe, without checkingfurther withDr. Suarez,terminated Swoboda, although his blood pressure was notmuch higherthan revealed on his first-examination.Swoboda was terminated onAugust 1, 1961.Accordingto the consensusof the doctors whotestifiedat the hearing,normalblood pressure should notexceed a-systolic rateof 140 anda diastolic rateof 90 but15 It is in evidence as Respondent's Exhibit 23."In contradiction to Owens himself, Dr.Mills testified that.he had examined-Owens'back.But the doctor had to concede that there was no indication of such an examination.in his report,and that normally there should have been such an indication.I do not,therefore,credit his testimony in this respect 206DECISIONS OF NATIONAL LABOR RELATIONS 'BOARDblood pressure does tend to increase with age.However, it is significant that in theunread "Instructions to Physicians," which-after all was also prepared by a doctor,an A rating is indicated as proper if the systolic rate is below 150 and the diastolicrate isbelow 90, and a B rating is allowable if the systolic rate is not more than 165,and the diastolic rate is not more than'100.Judged by these standards, Swoboda's blood pressure does not appear to have beentowering,even on the second examination, and Poe's handling of his case seemsrather puzzling.His patience after Swoboda's first examinationis insharp contrastto his peremptory action-after Swoboda's second examination. If, indeed, it wasdangerous for Swoboda to drive a ready-mix truck because he was subject to black-out, he could just as readily have blacked out during the month between his first andsecond examinations.Swoboda did have a heart attack on May 26, 1962, but thiswas not predictable, of course, on the basis of his hypertension. --Jimmie Lee Vaughn:Although Vaughn was recalled on June 19, 1961, appar-ently he was not sent for a medical examination until June 22.He was examined byDr. Suarez who found that he had a blood pressure of 170/90, which he consideredhigh; a heart murmur, which he described in his report as "harsh"; and a rightinguinal hernia.37He, therefore, gave Vaughn a C rating.When Dr. Suarez wasasked as a witness which of the three conditions he had found to exist would dis-qualify Vaughn, he answered: "'All three."Vaughn was terminated by Poe thefollowing day; namely, June 23.38.Vaughn appears to have been- incensed by his dismissal and took legal action. Inconnection with this suit, Vaughn was referred by his attorneys to a Dr. WilliamBenjamin Hopkins, Jr., for examination, and he was examined by Dr. Hopkins onJuly 7, 1961, although this was only 2 weeks after Vaughn's examination by Dr.Suarez.Dr. Hopkins found nothing wrong with his patient.Dr. Hopkins testifiedthat Vaughn was not suffering from hypertension; 39 that he did not have a' herniain the right inguinal region; and that while he did find a heart murmur it was notorganic but wholly innocent.Dr. Hopkins' examination of Vaughn was, moreover,very thorough, taking about an hour and a half to complete.The examinationincluded laboratory tests, an electrocardiogram, and chest X-ray.While Dr. Hopkinsconceded that, it was possible for blood- pressure to be brought down in a period of2 weeks, depending on its cause, he did not concede anything else that would explainDr. Suarez' findings. In fact, Dr. Hopkins declared that it was easy to diagnose ahernia.When Dr. Hopkins was asked by Respondent whether Dr. Suarez was"a reputable -doctor," he answered: "He is licensed to practice in the City of Tampaand is a qualified member- of the Hillsborough County Medical Association."Vaughn has been gainfully employed during most of his backpay period, and hisearnings have generally been almost two-thirds of his gross backpay.On August 1,1964, moreover, he was employed by Gulf Concrete.JuliusWigham:He was examined by Dr. Mills on August 28, 1961, the day ofhis recall, and the referral form in his case indicated that he was being referred fora preemployment physical examination.At the time of his examination, Wighamwas 29 years of age, and Dr. Mills recorded for him a perfectly normal blood pres-sure of 130/80, and absolutely perfect vision, 20/20, in both eyes, certainly a valu-able asset in the case of a mixer driver.40 But Dr. Mills found that Wigham hadan inguinal hernia and gave him a C rating, and Poe discharged him the same day;namely, August 28, 1961.Asked on the witness stand to explain his C rating in the case of Wigham; Dr_Mills complied by declaring: "Mr. Wigham was graded as a `C' because of a rightinguinal hernia PERIOD. I think the rest of his physical examination was, within,normal limits."He declared further that he always classified anyone who had aninguinal herniaas C because it constituted a risk to his personal safety due to thepossibility that a hernia can become "incarcerated or strangulated."97 The report on Vaughn's physical examination is in evidence as Respondent's Exhibit 24.° In its answer to the backpay specification,the Respondent gives June 19, 1961, asthe date of Vaughn's termination.This is manifestly in error,since he was not evenexamined until June 22, as shown by Respondent'sExhibit 24.Vaughn was undoubtedlyterminated the following day as shown by General Counsel's Exhibit 20, which is based-on the Respondent's payroll records.81At the, time that Dr. HopkinsexaminedVaughn his blood pressure was 144/84 in the-right arm recumbent10 Dr. Mills'report is in evidence as Respondent's Exhibit 25. CONE BROTHERSCONTRACTING COMPANY207-Dr. Mills was, however, not the only doctor who examined Wigham. On Septem-berj9, 1961, which would be only 11 days after Dr. Mills' examination; Wigham wasexamined^by a Dr. George Robert Greenwell for the'purpose of determining whetherhe had a right inguinal hernia.Dr. Greenwell found that Wigham did not have a.right inguinal hernia, although he did have a weakened inguinal ring which at some.time might lead to a hernia but not necessarily.Dr. Greenwell testified, moreover,thatWigham may have had the' weakened inguinal ring from birth, and also thatmedical opinion could differ as to whether an inguinal ring was weakened.The backpay specification shows that Wigham has been employed during everyquarter of his backpay period, and that he is now driving 'a tractor.Allen Walter Wright:On June 27, 1961, which was the day of his recall, Wrightwas referred to Dr. Mills for a physical examination.41Dr. Mills found that Wright(20/25), and that Wright also had a small external hemorrhoid that bled occasion-ally.Dr.'Millsmade notations both on the referral form and_ on the face of the'report. itself to the effect that Wright "must not drive" until `the vision in his left eye-had been corrected.Dr. Mills seems to have been in quite a quandary when it came to deciding howto rate Wright.He first rated him B but then crossed out the B and rated him C.When his vacillation was called to his attention, Dr. Mills explained that he had ratedWright as a B hastily but as he thought it over he concluded that with'the hemor-rhoid present he should be rated as a C.Of course, he explained further, he knewthat the hemorrhoid could be, corrected by surgery but he did not know whetherWright's vision could be corrected With glasses!He conceded that he was undecided,or, as he himself put it, he was "betwixt and between."When it was called to Dr.Mills' attention that, after all,Wright had normal vision in his right eye, he fell backon the possibility that dust might be blown in the-right eye in heavy traffic,'and thesituation would then be precarious.But, then;-he also conceded that even a personwith perfectly normal vision would be in just as precarious a position if dust blewinto both of his eyes...Apparently, even Poe was somewhat undecided in this case' for he waited 2 days-until June 29-before terminating Wright.' In discharging Wright, he did not evenspecifically mention the latter's "faulty" vision, but told Wright that he himself knewwhat was wrong with him. After his discharge, Wright consulted a Dr. John M.Edmiston about his hemorrhoid, and Dr. Edmiston performed a hemorrhoidectomyon him.Under date of September 5, 1961, Dr. Edmiston gave Wright a note certi-fying that he had- had the operation and was progressing nicely.Wright showed thecertificate'to Poe when he applied to him for reemployment about 2 weeks after hisoperation'but to' no avail. ' Poe looked at the certificate 'and told Wright that he hadno opening just then.Between this time and October 2, 1962, Wright' applied forreemployment at Tampa Sandfive or six times.On the latter date he was finallyrehired after he had produced a certificate from Dr. E. F. Carter showing that hisvision in his left eye had been corrected to 20/40.At the time of the hearing, Wrightwas still in the employ of Tampa Sand.Joseph C' Wright:He was examined by Dr. Suarez on June 28, 1961, the date ofhis recall, and received a B rating. Being a young man of 36, he was in good health,and Dr. Suarez found him to be so.- Like Wigham, Wright had a normal blood pres-sure of 120/80 and-perfect vision (20/20) in both eyes. But Dr. Suarez also foundthat he had a dilated inguinal ring on the left, and entered the following comment' onhis referral form: "'Normal physical examination.He has dilated inguinal ring onthe left-this is a weakness of inguinal canal and prone in the future to ruptures asto when is hard to say. Classification B=entirely up to you-tohire him or dismisshim."Dr. Suarez included the italicized language, although the referral form didnot indicate whether Wright was being referred for a preemployment physical.Poe discharged Wright on July 12, 1961.42Asked why he had terminated hisemployment, Poe stated the reason to be as follows: "From the doctor's report ofwhat he put down, that he had a weakness in his inguinal canal, I guess it is and wasprone in the future to rupture, thereby could cause a Workmen's Compensationcase."Dr. Suarez could not recall whether he had himself communicated with Poeabout Wright. If he did not, as is highly probable, Poe made the decision which thedoctor had left'up to him without further ado. It is established by the evidence ofDr.'Hopkins that, an individual could go through life without developing a hernia,"Dr. Mills' report is in evidence as Respondent's Exhibit 27.42 This is,the date of termination shown on Respondent's Exhibit 17. 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDdespite theexistenceof a weakenedinguinal ring.For Poe, however, the mere pos-sibility of the development of a hernia some time in the future was sufficient, eventhough he could not but have known that Wright was a young man, and that evenif he developed a hernia, it could be corrected by surgery.The fears of Dr. Suarez and of Poe do not seem to have been realized. Since thebeginning of 1963, Wright has been working as a mixer driver for Harstone Concrete,and his earningssince the second quarter of 1963, have always nearly equaled hisgross backpay and have twice exceeded it!3.The physical examinations of the nonstrikersThe physicalexaminationsconducted by Drs. Suarez and Mills must be judgednot only in their own terms but in comparison with those of the nonstrikers.Thiscomparisonbecomes invidious indeed, for, when it is made, it indicates that thestrikers received disparate treatment to a startling degree.There are in evidencethe physical examination reports for seven nonstrikers.By a coincidence,this isprecisely the same number of reports as for the strikers who applied for reinstate-ment but who failed their physicals.The cases of the nonstrikers will be consideredin alphabetical order.SammieLee Allen:He was examined on June 14, 1961, by Dr. Mills on a referralform that indicated he was being sent for an annual physical examination as a batch-bin operator.Dr. Mills found that Allen was colorblind, and that he had a bloodpressure of 170/100, which was abovenormal;a fatty tumor of the left armpit;-a history of back injury in 1958, which had been compensable, and which had kepthim out of work for 6 weeks; and bleeding hemorrhoids.With reference to this last-mentioned condition, Dr. Mills made the comment: "This is compensable, if patientdoes any lifting or straining the company will be responsible.He is being orderedto have them [presumably, the hemorrhoids] repaired."Despite Allen's multiplicityof diseases, and his own fears of blackouts, back injuries, and compensable condi-tions ingeneral, Dr. Mills rated Sammie Lee Allen as a B, and, Poe decided to retainhim in the employ of Tampa Sand. Asked to explain his decision, Poe testified thathe had checked with Dr. Mills and "asked him how serious all those conditions were,after explaining what he did with us."Allen was a batch bin operator rather than-amixer driver, and, apparently, Poe considered him less of a risk for this reason.Nevertheless, Poe asked Dr. Mills which of Allen's conditions were "serious" from-aworkmen's compensation standpoint,and Dr. Mills told Poe definitely that Allenshould have his hemorrhoids corrected.Therefore, Poe testified further, he toldAllen that "he'd have to get a corrective operation before I would put him back on,"and Allen had the operation "a short time" after he received the report on his physi-cal examination,beingabsent "a few weeks" from work as a result of having the-operation.But Allen's earningsrecord 43 shows that he worked continuously for aperiod of at least 6 weeks after the date of his physical examination, and that he lostonly about 10 days of work between August 2 and 16, 1961. It is apparent that ifAllen did indeed have a hemorrhoid operation, the performance of the operationwas not a condition of his retention. In the course of his attempting to explain hisretention of Allen, Poe also hazarded the expression of his belief that Allen's bloodpressure was "a little bit lower" than Swoboda's,44 and that Owens' back injury was-of a "different type" from Allen's, although he failed to specify what the differ-^ence was.John Willard Fleming:He was examined by Dr. Mills on June 9, 1961, on areferral form that indicated that he was being sent for anannualphysical.Flemingwas a mixer driver.Dr. Mills testified that he had found that'Fleming had "a quite-enlarged heart" and "extremely high" blood pressure-it was 240/130.Dr.Millsconsidered such symptoms to be correlated.Consequently, Dr. Mills gave Fleminga C rating. But about 5 months later Fleming was put back on the payroll when heappeared with a certificate from Dr. Mills in which the doctor stated: "Mr. Fleming-now has his blood pressure under control and I feel he may return to work with the-stipulation that he cont. his medication and have period BP checks."When Dr. Millswas cross-examined about the giving of this certificate, it was called to his attention-that he had found that Fleming had "quite an enlarged heart," and he was asked thevery pertinent question: "Is it possible to correct an enlarged heart, doctor?"Dr..Mills replied that he did not think this was possible-"not to any appreciable degree4It is in evidence as General Counsel's Exhibit 14..-4 Actually, Swoboda's diastolic rate was lower than Allen's. CONE BROTHERSCONTRACTING COMPANY209at any rate."But now he sought to escape fromhis dilemmaby denying that he hadtestifiedthat Fleming had "a quite enlarged heart"; he declared that Fleming onlyhad "a bit of an enlarged heart."Noland Green:He was another mixer driver who was referred to Dr. Mills forexaminationtwice.He was first examined on June 26, 1961, by Dr. Mills who foundhe had a blood pressure of 220/110, and a history of back- pains and awkward move-ments.Nevertheless, Dr. Mills gave Green a B rating.Green was reexamined byDr. Mills on August 1, 1961, and the doctor found his blood pressure to be 160/90.On the face of his report, Dr. Mills noted: "Blood pressure corrected-back prob-lem persists-awkward motions-never compensable-employee 17 years and good."In his commentson the referral form, Dr. Mills stated: "Talked to Mr. Poe regardingback problem-chronic-awkward motion but good employee 17 years.Never comp.BI pressurecorrected."On the basis of his second examination, Dr. Mills gaveGreen an Arating.During his cross-examination, Dr. Mills was asked to explainwhat Green's employment for 17 years had to do with his medical findings but heevaded this puzzling question.Faced with Owens' back injury, Dr. Mills fell backon a distinctionbetween "legitimate" and "illegitimate" back injuries.Poe testified that after his second examination he decided to retain Green.Actu-ally,Green never lost any time from work. Poe could not recall whether he spoketoDr. Mills about Green but he averred that the fact that Green had been a goodemployee fora long timehad nothing to do with his decision to retain him.William Grimes:He, too, was a mixer driver who was sent to Dr. Mills for aphysical examination on June 28, 1961.At the time of hisexaminationGrimes was71 years of age!Dr. Mills found that Grimes had had a cataract in April 1961, andthat he had only 20/200 visionin hisleft eye.He explicitly noted both on the faceof his reportand in hiscomments on the referral form that Grimes should have hisvision corrected before driving.Nevertheless, Dr. Mills gave Grimes an A rating!When he was asked to explain this rating Dr. Mills was for once completely non-plussed.He could only say that the rating must have been a mistake.When Poewas asked why he had allowed Grimes to continue to drive, although his vision hadnot been corrected, he had to admit that he had disregarded the doctor'srecommendation.L. B. Hordge:He was a laborerat one of the batch bins, who was referred onJune 16, 1961, to Dr. Mills on a form that indicated he was beingsent for an annualphysical examination.Dr. Mills found that Hordge had a blood pressure of 180/ 100,and that he was overweight.He weighed indeed 271 pounds!Dr. Mills rated himB, and Poe retainedhim.Asked to explain this decision, especially in view of thefact that Hordge had the same blood pressure as Swoboda, who, moreover, weighedonly 148 pounds, Poe explained that Hordge was a laborer rather than a mixerdriver,and was,therefore, less likely to have compensable injuries, and that in anyevent hisunderstandingwas that Hordge's high blood pressure was due to his over-weight condition.It seems alsothat Poe advised Hordge to reduce.Lawrence E. Messick:He was also a mixer driver who was referred to Dr. Suarezfor examinationon June 9, 1962, on a form that indicated be was being sent foran annual physical examination.Dr. Suarez found that Messick had heart diseaseand an inguinalhernia, and gave him a C rating. Poe testified tht Messick was putback to work after he had a hernia operation.On cross-examination, it was calledto Poe's attentionthat even after the operation, be would still have heartdisease.He thereupon explained that he had checked with the doctor and with Messick him-self and that the latter had told him that he had had is heart condition for many, manyyears, and that it had not bothered him.The record shows a good basis for the special consideration shown by Poe in thecase of Messick.The latter carried a tale to Poe that one of the strikers Howard S.Grey, had made threats against an employee if he did not sign a union authorizationcard 45E. B. Starling:He was a cement unloader in the ready-mix department who wasreferred to Dr. Mills for examination on June 21, 1961, and Dr. Mills found that hehad cement-contact dermatitis.Dr. Mills noted in his comment on the referral formthat Starling had been with the company 10 to 12 years, and rated him B.WhenDr. Mills was asked what the length of Starling's employment by Tampa Sand hadto do with his medical condition, he declared that it was always interesting to knowwhether "you are doing a pre-employment examination or an annual examination,'The case of Grey is discussedinfra.221-731-67-vol. 158-15 210DECISIONSOF NATIONAL LABOR RELATIONS BOARDif the employee is a good worker, if he is-if he's been there for a great length oftime and so on,but it should not alter your physicalfindings,no "He was thenasked whether he knew that there had been a strike at Tampa Sand, and he, ofcourse,admitted that he had such knowledgeAfter receiving the report on Starling, Poe decided to retain himWhen he wasouestioned about the basis for his decision, Poe was asked whe Cher he had treatedOwens and Starling alike, since they both had cement contact of rmatitisHe there-upon declared that "you can't compare the two," and proceeded to explain that Owensback was still bothering him, and that Starling had "just a skin disease that can becleared up very readily "He did not, however, explain why Owens' supposed skindisease could not be cleared up just as readilyThe disparate treatment of the strikers is also shown statisticallyThere were 14nonstrikers who also took physicals after the inauguration of the program, and theyall received A or B ratings and retained their employment except F leming and Messick,and the disqualification of even these two was only very temporary In addition, therewere 25 striker replacements who took the physical examinations at the same time,and all of them, without a single exception, passed their examinations Indeed, all but10 of the 25 received A ratingsOn the other hand, of the total of 20 strikers who ontheir recall took physical examinations, 7 received unsatisfactory ratings and lost theirjobs either on the same day of their recall or very shorty thereafterThis representsa job mortality of 35 percent as compared to virtually no mortalities among the non-strikers and striker replacementsThere was also another respect in which the returning strikers were treated in a dis-criminatory mannerAs strikers they never ceased to be employees but, so far as thetaking of physicalexaminationswas concerned, they were treated as new employees,and were required to take the physical examinations before they were put back on thepayrollThis was admitted by both Poe and StubbsThus, the strikers, unlike thenonstrikers and still incumbent striker replacements, did not take their physical exami-nationsin alphabetical order but in the order of their returnSince a majority of thestrikershavesurnamesthat begin with the letters in the second half of the alphabet,moreover, they would not have been subjected to physical examinations until sometime after their recallThis may explain why Respondents officials hastily abandonedthe natal system It was ill suited to the primary objective of inaugurating the physicalexamination program4The physicalexaminationprogram as a scheme to disqualifythe maximumnumber of returning strikersThe mere fact that the returning strikers were treatedas newemployees for thepurpose of the physical examination program was discriminatory, for, being unfairlabor practice strikers whose work had ceasedas a consequence of unfairlabor prac-tices, they remained "employees," as expressly provided in Section 2(3) of the ActThey were also however, made the victims of discrimination by themannerin whichthe physicalexamination programwas applied to themThe evidence of this seemsoverwhelmingThisisnot a case inwhich the Respondent could reasonably plead that its benef-icentintentionswere betrayed by the employment of bungling physiciansThe cruxof the case is not that the physicians mademistakes-if indeed they were mistakes-but rather the alacrity with which the Respondent's ownagent seized onthese mistakesto disqualify the returning strikers, and his almost total indifference to correct diag-noses inthe case of the nonstrikers and striker replacementsIt isevident that Poewas readyto continueto employ the halt and the nearly blind, provided only that theyhad not participated in the strike, and equally ready to get rid of any striker whosephysical condition afforded any justification, real or apparentHe terminated strikerseven when it was clear that they had physical defects that could easily be remedied bymedication or surgery, and retained nonstrikers who had conditions that were incur-ableThe motivation of such decisions could only be discriminatoryA finding of the discriminatory application of the physical examination program issufficient in itself to invalidate the action taken in seeming to reinstate the strikers andin subjecting them at thesame timeto physical examinations as a condition of rein-statementBut afair preponderance of the evidencealso indicatesthat one of themotives-if not indeed the primary motive-in adopting the physical examinationprogramwas itsutility in disqualifying the maximum number of reutrning strikersA better scheme for this purpose would be difficultto imagineConsidering thenumber of ills that the flesh is heir to, a physicalexamination program,even if admin-istered with complete competence and probity, would be boundto result in a certain CONEBROTHERSCONTRACTING -COMPANY211number:of disqualifications.Administeredwith -anything less than. complete objec-tivity, the disqualifications would multiply proportionately.-Precisely because of theinherent utility of the program,itmust be scrutinized closely.The Respondenttookconsiderable painsto showthat the-institution of the safety1program and the considerationof themedical examination program antedated thereturn of the strikers.Therecan be no doubt that this was so. James was employedin the year beforethe strike,and some steps were taken to establish a safety pro-gram.Therewas also some discussion concerning annual physical examinationsbefore the return of the strikers and at least the implementation of the program alsooccurred before the return of the strikers.It occurred indeed before the issuance ofthe Trial Examiner's Intermediate Report in the unfair labor practice proceeding.But it did not occur before the commission of the Respondent's unfair labor prac-tices, the filing of the charges which led to the unfair labor practice proceeding, andthe hearing on these charges that ran from January4 to February 9, 1961.Signifi-cantly, it was shortly after this time that,according to James, the decision was takento go ahead with the physical examination program.Thisis consistent with theassumption that even then the Respondent was preparing a second line of defense,and that part of the appeal of the physical examination program lay precisely in thefact that it could be made to serve a dual purpose.But everything was still in sus-pension,and no physical examinations had actually been ordered.The first physicalexaminations were not actually given until after theissuanceof the Trial Examiner'sIntermediate Report onMay 26,1961.When the first physicals were finally given,moreover,on June 9,1961, theywere not given according to the prearranged plan,which called for giving them in the months of the employees'birthdays but under anewplan,the adoption of which was necessaryto 'carryout the discriminatory objec-tive of the program.The change from the natal to the alphabetical system certainlydid not antedate the issuance of the Intermediate Report in the unfair labor practiceproceeding.The manner in which the program was carried out also supports the conclusion thatone of its objectives was discriminatory abinitio.Although thereisno need torecapitulate the incidents already related,itmust be emphasized that if the Respond-ent's officials had had no discriminatory motive in inaugurating the program, theywould have been more scrupulous in their selection of the doctors who were to givethe physical examinations.Knowing thattheywould be examining many employeeswho would be returning strikers, they would have avoided the selection of doctorswhose good faith could be challenged.Instead,they selected cooperating physicians with whom they were personallyacquainted,who were already handling their compensation cases, and who werealready dependent on them for a good part of their income. The evidence shows,moreover,that Poe was in frequent touch with the physicians,and that the physiciansdid cooperate,in fact,by considering other thanstrictlymedical factors in classifyingthe employees whom they examined.Theycould have done so only on the basis ofinformationwhich theyobtained through personal sources rather than from thereferral forms.The failure of the doctors and of Poe to read the"Instructions toPhysicians"and to guide themselves by these instructions indicates,furthermore, thatthey were to constitute merely a facade for another objective.Poe betrayed the natureof this objective when he unwittingly made the telltale remark that he did not go somuch by the written instructionsbut bywhat the company officials had told him to do.Whatthe company officials had told him to do was to get rid of as many of the return-ing strikers as he could.The conclusive proof of this is to be found in the subsequenthistoryof the so-calledannualphysical examination program.In fact,itwas not an annual program at all.Poe told the truth at least in part about this, when he testified as follows:Q. . . . Can't you be a little more certain as to whether or not you had a physi-,cal examination for each employee each year?A. Well, likeI say, we are supposed to, sir.Q. But you don't knowin fact?A. I don't know that we have gotone on every man annually, no, sir.Stubbs, the Respondent's assistant secretary,did not tell even part of the truth aboutthis, however,for he testifiedflatly:"Atthe present timeall employees are periodicallynotified to go to a doctor for an annual physical."[Emphasis supplied.]In fact,Strickland's summary of the results of the physical examinations shows that while afew employees received physical examinations in 1962,1963, and 1964-no doubt-because some special reason for reexamining them existed-anything that could withany degree of accuracy be described as an annual physical examination program was 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDabandonedin theyear of itsbirth.Having servedits purpose,which was to disqualifya maximum number ofthe strikers,the "annual"physical examinations program wasquietly shelved.I find thatthe reinstatements of Theodore F. Gardiner, John D.Owens, JoeSwoboda,Jimmie LeeVaughn,JuliusWigham, Allen Walter Wright, and Joseph C.Wright, who were in fact employable, were sham, and that their backpay has notbeen permanentlytolled,except inthe case of Joe Swoboda, whose right to backpaywas terminatedon May 26, 1962, when he suffered a heart attack which deprived himof any further capacity for employment, and except in thecaseof Allen WalterWright, whose backpay periodterminatedwith hisreinstatementon October 2, 1962.C. The alleged misconduct casesThe Respondent refused to reinstate two strikers who applied for reinstatement onthe ground that they were guilty of misconduct that is a bar to their reinstatement.These two employees were Howard S. Grey and Charles F. Pitts.Howard S. Grey:Poe testified that he refused to reinstate Grey, who was a dis-patcher, because of two alleged incidents that occurred at least a few weeksbeforethestrike.The first of these alleged incidents involved Lawrence Messick, the nonstrikeralready mentioned, who, according to Poe, told him several weeks before the strikethat, in an effort to get him to sign a union authorization card, Grey had seized himbodily and threatened him with harm if he did not sign the card. Poe also testifiedthat he spoke to another one of the employees, Bobby Jones, who claimed to have wit-nessed the incident, and that Jones confirmed Messick's story.As for the allegedsecond incident, this, according to Poe, involved a notice posted on the companybulletin board in which the Company's policy on the Union was stated, although Poecould no longer recall what was stated in the notice. Poe testified that he was told bysome employees, whose names he could not even recall, that Grey had pulled thisnoticeoff the bulletin board.Poe himself did not observe either of the alleged incidents.Except for speakingto Bobby Jones, he did not investigate either of them.He did not confront the culprithimself, moreover, with the accusations against him, and afford him an opportunityto give his version of the incidents.At the hearing the Respondent called neitherMessick, nor Jones, nor any other employee who claimed to have witnessed the inci-dents in which Grey was allegedly involved and, consequently, it was not possible totest the truth of their stories by cross-examination.During Poe's cross-examination he was asked the highly relevant question why behad not discharged Grey before the strike if he believed him to be guilty of miscon-duct.To this question Poe replied that he had not discharged Grey for fear of trig-gering astrike, or provoking unfair labor practice charges.The good faith of thisexplanation collides with the fact that it was none other than Poe who had takenactions that had triggered the strike in the present case and had led to the filing ofunfair labor practice charges.Whatever the reason, however, the fact remains thatPoe continued to employ Grey for at least several weeks after his alleged misconduct.By doing so he necessarily condoned whatever misconduct Grey may have been guiltyof.I find that Grey was entitled to reinstatement.Charles F. Pitts:Poe testified that Pitts, a white man, who was mixer driver, hadnot been offered reinstatement because he had been arrested for assaulting AlfredWilliams, a Negro, who had been hired as a mixer driver during the strike. Both Pittsand Williams testified concerning this assault, which undoubtedly occurred.However,their stories differ somewhat with respect to important details, especially with respectto the immediate provocation for the assault.It seems that at the intersection of Skipper Road and U.S. Highway 41 there waslocated a gasoline service station known as the Seymour Service Station.The locationof the service station was only a few blocks from where the strikers were picketing.Seymour, the owner of the station, had posteda signon the premises reading: "Werefuse service to any of the Cone Brothers or Tampa Sand scabs."When he was noton the picket line, Pitts worked at the Seymour Service Station, and he had beeninstructed-by Seymour not to serve any of the "scabs."On the day of the assault,Williams was driving home after quitting work when he found that his car was "run-ninghot," and he stopped at the Seymour Service Station to get some water for hisradiator.The testimony of Williams is that he did not see the sign declaring the service stationoff-limits to "scabs," and he proceeded to fill his radiator with water from a 2-gallonwater bucket when he was approached by Pitts who told him that the place was off-limits to "scabs," and then hit him with the water bucket which he had put down, CONEBROTHERSCONTRACTING COMPANY213although he had said nothing in reply to Pitt's remark and had made no movement ofa threatening nature.Williams plainly contradicted himself, however,in testifyingas to the precise moment when Pitts hit him with the water bucket.He first testifiedthat he was hit as he was getting into his car but a moment later he was testifying thathe was hit as he was letting the hood of his car down.The testimony of Pitts is that he approached Williams as he picked up the waterbucket to go to the spigot to get water;that when he told Williams that the place wasoff-limits to him, the latter replied:"Who the hell are you to tell me what to do?;";that he then remarked further to Williams, "I'm not telling you what to do, I'm tellingyou the orders I have from the boss. Come on give me the bucket and go on acrossthe street to the next station,or wherever you can get some water";that Williams thenput the water bucket down and drew back his clenched fist as if to strike him; andthat he then picked up the water bucket and struck Williams in self-defense.The blow landed on the left side of Williams'head,and he had to be taken to thehospital.His wound required 16 stitches and he lost 3 weeks of work. Pitts wasarrested a day or two after the assault but he was never tried for it,and so, of course,he was never convicted.I credit the testimony of Pitts rather than that of Williams with reference to thecircumstances of the assault and its immediate provocation.Thus,Imust concludethatWilliams was a trespasser at the Seymour Service Station,for even if he did notsee the sign warning "scabs"from the premises,he refused to leave after he wasrequested to do so. Since he also clenched his fist as if to strike Pitts,he also made athreatening gesture which was the immediate provocation of the assault.In my viewPitts was not justified in striking Williams with a water bucket,for this involved theuse of more force than was necessary.Nevertheless,the fact remains that the localauthorities saw fit not to prosecute Pitts for assaulting Williams, and thus he does notstand convicted of any offense.Pitts himself testified,moreover,that although he had two conversations with Poeafter the assault the latter not only did not accuse him of misconduct but assured himthat he harbored no ill-will toward him because of the strike.The reason that Poegave for not reinstating Pitts was that he had no job available.Thus,as Pitts testified:Q. Did the company ever tell you what its reason was for not reinstating you?A. Yes, sir, he told me that-Q.Who's "he"?A. CharliePoe, the superintendent of Tampa Sand. Both times I asked himfor my job back he said he was overloaded with help, and that he didn't have anopening at the present time, and I said,"CharlieI hope there is no hard feelingsdue tothe strike?"And he said,"No, not as far as I'm concerned."Q. He said-you said to him there is no hard feelings,you hope there is no,hard feelings as far as the strike?A. Yes.Q. And what did Mr. Poe reply?A. He said,not as far as I'm concerned.Q. Didany company official accuse you of misconduct in any way whatever?A. No, sir.Q.Misconduct was never given to you as a reason for the company's failureto reinstate you at any time?A. No, sir, itwas not.I fully credit this testimony of Pitts concerning his conversations with Poe.Thelatter was not called on to deny it specifically. In the midst of a colloquy betweencounsel about whether Pitts had committed a "crime," Poe interjected the comment:"I don't believe that I have ever talked to Mr. Pitts since that incident." If this wasintended as a denial of Pitts' testimony that he did talk to Poe, it is certainly a veryweak denial, and certainly not credible. It is stipulated that Pitts applied for rein-statement on June 7, 1961, which is as early as any of the strikers applied for reinstate-ment.The applications were generally made to Poe in person, or Poe would seek outa particular striker either by telephoning to him or by visiting him personally. If Poenever spoke to Pitts, the application of the latter for reinstatement would never havebeen admitted.As Poe, in his capacity as a witness, was attempting to justify hisrefusal to restore Pitts to the Respondent's payroll,he had a strong motive for failingto remember anything which might indicate that he had forgiven Pitts. In any event,the sincerity of Poe in maintaining that he refused to reinstate Pitts because of hismisconduct is open to question.The question presented in Pitts'case is not whether he should be reinstated. In thefirstweek'of January 1964 he had a heart attack which has incapacitated him from 214DECISIONS.'OF- NATIONAL LABOR RELATIONS BOARDfurther employment.The question is thus rather whether he should be deprived ofbackpay, although the, answer to this question depends on whether there has beensuch misconduct as to justify the denial of reinstatement 46While the mere fact that Pitts was never convicted of any crime is perhaps notdecisive,47 in view of the circumstances . of the case, I must conclude that Pittsshould have been reinstated, and that he is entitled to backpay from June 7, 1961,when he applied for reinstatement, to January 1, 1964, when he became incapacitated.It- is settled law that the misconduct of a striker constitutes a defense to a refusal toreinstate him only if the employer's refusal was in fact motivated by the misconduct.This pfinciple has been applied inN.L.R.B. v. Anchor Rome Mills,228 F. 2d 775, 782(C.A. 5), by the very court which has entered the decree in the present case. In thatcase the court held that although a striker was guilty of violence the employer couldnot plead -his misconduct as a defense to his reinstatement because his-application forreinstatement had been rejected on the ground that no job vacancy was available.D. The voluntary renunciations of employmentThere are-four cases in this group, and in all four of them there is no dispute butthat the particular strikersmade timely application for reinstatement and wereoffered reinstatement to their former positions as mixer drivers.Moreover, in thesefour cases the renunciation of further employment or reinstatement are evidenced bywritten statements.Harold G. Beunk:He has already been mentioned as the mixer driver who claimedthat after his ,reinstatement he was assigned to drive a wornout truck which haddefective brakes.Beunk, who was reinstated on July 27, 1961, voluntarily quit hisemployment on August 16, 1961, and, at the request of Poe, signed a statement, whichreads as follows: "I am leaving Tampa Sand & Material Co. on my own accordbecause I now have a better job." Beunk himself testified that, in requesting him tosign the statement, Poe told him that he wanted it in order to avoid further difficultieswith the National Labor Relations Board.Nevertheless, Beunk also attempted torepudiate his statement.On voir dire examination, he testified that he quit his employ-ment because of the defective brakes on his truck.On cross-examination, however,when he was asked whether this was his only reason for quitting his employment, hetestified: "No the fact that I was told that I couldn't get any hospitalization, becauseat that time I-my wife and family was to be considered, and due to the fact that Iwas given an old piece of equipment on my return, after leaving a brand new truck,and furthermore the hours that we were held down to wouldn't permit me to get bywith it, that's to live on."This, compared to the alleged condition of Beunk's truck,was quite a variety of reasons.Poe testified that when he spoke to Beunk about his leaving the latter told him thathe was leaving for a better job, which, apparently, was driving a long-distance truck.Charles W. Davis:He was offered reemployment on August 31, 1961, but declinedthe offer, which was made to him by Stephens, Poe's assistant, who, at the instance ofPoe, had come to his house to offer him reinstatement.According to the testimonyof Davis, he declined the offer because he had heard that they were only working 2 or3 days a week at Tampa Sand. Apparently, the principal sources of his informationwere his brother, Wyman Davis, and his father, Gilbert W. Davis, both of whom areclaimants in the present proceeding.Wyman Davis had already been discharged bythe Respondent because of too many unauthorized absences from work, and the law-fulness of his discharge is not contested by the General Counsel.GilbertW. Daviswas not working at Tampa Sand, for he had already declined reinstatement, as is aboutto be related.Despite his contentions at the hearing, Charles W. Davis, like Beunk, had signed, atthe request of Stephens, who had been sent to him by Poe, a statement which Stephenswrote out and which reads as follows: "As of the above date (August 31, 1961) ICharlesW. Davis was offered my job back with the Tampa Sand & Material Co. ofwhich I decline due to my present employment with the Azzarelli Const. Co."Stephens testified that when he offered reinstatement to Davis the latter told himthat he had a better job with Azzarelli, and that he would like to stay there.Davistestified that he signed the statement which he gave to Stephens reluctantly but he wasequally reluctant to question the honesty of Stephens.doThe backpay is tolled as of the date of the misconduct,but in the case of an unfairlabor practice striker seeking reinstatement there would be no backpay at all in a casein which the misconduct antedated the application for reinstatement.47 SeeN.L.R.B. v. Longview Furniture Company,206 F. 2d 274, 275 (CA. 4). CONE BROTHERSCONTRACTING COMPANY215Gilbert W. Davis:He testified that about 2 weeks after his application for reinstate-ment,which was made on June'7,'1961, Poe telephoned him between 4:30 and 5 p.m.and told him that he wanted him to report'back to work at 7 a.m. the following morn-ing, but he replied that he was working for Joe McLeod and that he could not quiton such short notice.Davis further testified that that same evening just after darkStephens came out to his house and asked him to sign a statement-which he wrote outto the effect that he had been offered a job but refused it.Davis did sign a statementwhich is dated July 31, 1961, and which reads as follows: "I Gilbert-Davis as of theabove date have been offered reemployment by the Tampa Sand & Material Co., ofwhich I decline due to present employment by Joe McLeod Concrete.".Poe's testimony with respect to Gilbert W. Davis is entirely inconsistent with that ofthe latter.Poe testified that he personally went to see Davis to ask him to come backto work, but that Davis declined the offer, giving as his reason that he was working forJoeMcLeod and' he was satisfied with his job. Poe testified further that he subse-quently sent Stephens to Davis to get a statement from him, and that Stephens cameback with Davis' statement.Poe specifically denied that Davis had asked for moretime to consider the offer of employment, and so, too, did Stephens whose testimony isthe same as Poe's. Indeed, Stephens testified that Davis told him that he was happyworking for Joe McLeod.Davis was employed thereas anacting foreman,making$80 a week.It seems evident from the testimony not only of Davis but also of Poe andStephens that an offer of reinstatement was made to Davis on only one occasion, andthat this offer was made on July 31, 1961, the date of Davis' statement.Davis wasobviously mistaken in testifying that Stephens' visit to his home occurred about 2weeks after he applied for reinstatement and that he signed his statement that sameday.Yet the General Counsel allegesin its.backpay specification that Davis appliedfor reinstatement on June 21, 1961, and Respondentalleges inits answer that Davis,was "offered reinstates ent on June 21, 1961, and on July 31, 1961, which he declinedon both occasions." 48On the basis of the record evidence, I can only find, however,that Davis was offered reinstatement on July 31, 1961, and that he rejected the offerbecause he preferred to work for Joe McLeod.Guy T. Wells:Wells was offered reinstatement on August 22, 1961, but declinedthe offer. It seems that Wells, who had been working for Tampa Sand for over 15years, had developed a hernia early in his career as an employee, and he was wearinga brace for support, which was known to Poe and other officials of Tampa Sand. Sowhen Stephens came to see him to offer him reinstatement, knowing that physicalexaminationswere being given to returning strikers, and feeling that he couldnot passsuch an examination because of his hernia, he rejected Stephens' offer. "I told him,"Wells testified, "I was already working with Azzarelli, and I was making good 49money. I didn't feel that I could go back there and get turned down." At Stephens'request, however,Wells signed a statement reading as follows: "On the above date(August 22, 1961) I G. T. Wells was offered reinstatement with the Tampa Sand &Material Co., of which I declined due to my present employment with the AzzarelliConst. Co."Wells testified explicitly that he understood the language of the statement which hehad signed, and that he had signed it voluntarily.He also testified that he had beenemployed continuously by Azzarelli and that he was working there at the time of thehearing.He also testified that he was driving a dump truck for Azzarelli, which heliked much better than driving a mixer, and that he was happy in his job. The testi-mony of Stephens is in entire agreement with Wells' own testimony.I find that Harold G. Beunk, Charles W. Davis, Gilbert W. Davis, and Gay T. Wellsvoluntarily renounced further employment by Tampa Sand as of the dates of theirstatements.I credit in these cases the testimony of Poe rather than that of theclaimants,where the testimonyis inconsistent,because Poe's testimony is corroboratedby Stephens, whom I regard as a credible witness, and the testimony of the claimantsis inconsistent with their contemporaneous written statements. It is apparent, more-over, that several years after giving these statements the claimants would have strongreasons for repudiating them.When they gave them they had what evidently appeared'8Counsel for 'the parties made no stipulation as to the date or dates on which rein-statement was offered to Gilbert W. Davis, nor did they make any statements explainingtheir inability to enter into such a stipulation.'e This word erroneously appears in the transcript as "gross." It is hereby corrected. 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDto them to be satisfactory substitute jobs, and the backpay which was then owingto them was small.50At the time the claimants gave their inconsistent testimony, theyhad hopes of collecting large amounts of backpay.51So far as Charles W. Davis and Guy T. Wells are concerned, their alleged reasonsfor rejecting reinstatement would seem to be only rationalizations suggested to themby the situation at Tampa Sand. The fact that the rationalizations have some degreeof plausibility does not establish that they were the real motives of Davis and Wells.Neither of them ever put their alleged beliefs to the test, moreover, by offering toaccept reinstatement.I am aware'that it has been held in certain cases that the rights of discriminatorilydischarged employees to reinstatement and backpay are not subject to private adjust-ment.However, Beunk, the two Davises, and Wells were not discriminatees butreturning strikers.In any event, I have not treated their statements as agreementsbinding on the Board but as evidentiary facts relating to their motives for rejectingfurther employment.E. The alleged failures to make offers of reinstatement,or to effect properreinstatementLeroy Smith:Although it is conceded that Smith applied for reinstatement onJune 7, 1961, there is a sharp dispute as to whether he responded to one or moreoffers of reinstatement beginning with July 27, 1961. Poe and Stephens testified thatthey made such offers both over the telephone and in person. Smith, who as a witnessrevealed a marked degree of vagueness about time sequences, admitted that his wifetold him that some men had been to the house to see him, but that she "didn't call anynames."Mrs. Smith testified that in 1961 she received visits from two men who toldher that they were from Tampa Sand but she denied that these men identified them-selves or told her that they had come to offer her husband employment.She further testified that on the occasion of one of the visits, she simply told themen that her husband was not at home but that on the occasion of the other visit shetold them that her husband was not at home because he was fishing.There was a great hassle about whether the Smiths had a telephone. The GeneralCounsel made a determined effort to show that the Smiths had no telephone, and thatMrs. Smith could not, therefore, receive any telephone message from Poe.While theSmiths did not have a telephone, their landlady had one, and Poe undoubtedly had thelandlady's telephone number.Called as a witness in rebuttal, Mrs. Smith undertookto deny positively that her landlady ever called her to the telephone in 1961!I find it impossible to credit the testimony of Smith and his wife. Since it is appar-ent from their testimony that they did receive visits from emissaries who revealedthat they were from Tampa Sand, it is very difficult indeed to believe that they werenot told what their mission was.Mrs. Smith further undermined her credibility byundertaking positively to deny receiving a telephone call several years previously,although it was firmly established that Poe was in possession of the landlady's tele-phone number.It seems that Poe had those drivers who had applied for reinstatement put downon a sheet of paper the names, addresses, and telephone numbers of the drivers.Smith had put down his landlady's telephone number on this sheet of paper, whichwas shown to the General Counsel and examined at the hearing. Poe also had notesconcerning his contacts with the drivers and these notes also showed that he hadcontactedMrs. Smith on July 27, 1961. I perceive no good reason for doubtingPoe's testimony, therefore, that an offer of reinstatement was made to Smith onJuly 27, 1961. If this offer were made orally to Smith, although in all other cases,or inmost cases, the offers were made by letter, it would raise grave suspicions con-cerning the offer to Smith.But, actually, the offer of reemployment was made toSmith in precisely the same manner as it was being made to all the other strikers.The General Counsel agreed that most of the other strikers had been recalled,although the method used was the same as in the case of Smith. The General Coun-sel has not shown an adequate basis for doubting the use of this method in the caseof Smith. I find, therefore, that Smith was offered reinstatement but failed to acton the offer in a reasonable time, and that he is not entitled to backpay.w Beunk would have collected 15 days' backpay ; Charles W. Davis 17 days' backpay ;Gilbert W. Davis 49 days' backpay ; and Guy T. Wells 8 days' backpay."In the case of Beunk, the backpay claimed in the specification was $1,982.41 ; in thecase of Charles W. Davis, $2,768.75; in the case of Gilbert W Davis, $3,118 13; and inthe case ofGuy T. Wells, $3,522 58. CONE BROTHERSCONTRACTING COMPANY217Chester P. Green:Before the strike Green was a hatcher, employed ona straightsalary basis of $80 a week ratherthan onan hourly basisas in the caseof the mixerdrivers.When Green joined the strike, his job as a batcher was taken over by SidneyJones, a relief man.Also, one of the mixer drivers, Holly Lyles, wasmadea batcherafter the strike.Green applied forreinstatementto his job on August 28, 1961,and Poe offeredto reinstatehim but only as a mixer driver, effective August 30. But Green refusedthisoffer insistingon being reinstated to his job as a hatcher. Poe did not tell Green,moreover, how long he would be employedas a mixerdriver; he told Green onlythat he would be reemployed as a hatcheras soonas he had an opening.Green was justified, clearly, in refusing reinstatement as a mixer driver, a type ofjob that was far less important and certainin its earningsthan a batcher's. Indeed,a batcher in a concrete mixer plant is a key employee,52 and this may be the explana-tion of Poe's reluctance to give him a batcher's job at a time when the strikers werereturning to work.Even if it could be said, moreover, that Green's earnings as adriver would have been substantially the same ashis earningsas a batcher-which isextremely doubtful, considering the decline in business in 1961-he would still havebeenentitled to his former job.An offer of substantially equivalent employmentisnotsufficientunlessthe applicant's former job has been abolished.53Never having been offered reinstatement to his formerposition,Green's backpayhas not been tolled.Respondentseemsto contend that since Green refused to accepta job as a mixer driver, his interimearningsshould be increased by the amount thathe would have made if he had accepted the job. This does not seem to be a tenableposition.Green's interimearningsare those which he actually made in hisinterimemployment when he was denied proper reinstatement.Actually, Green made inhis interim employments almost as much as the gross backpay claimed for him. Thisamount is $437.38, although the backpay period extends over several years.Andrew J. Johnson:Before the strike, Johnson, a Negro laborer, was employedat the Skipper Road batch bin, where his work consisted of unloading cement andloading rock and sand.On August 28, 1961, Johnson was reinstated as a laborer onwhat was known as the contract crew, and was required to perform such work asgrading out forms and pouringconcrete floors.He also drove a truck part of histime.After a while he was transferred from the contract crew to the 301 batch bin,and finally was put back at the Skipper Road batch bin. Both before and after thestrike Johnson received the same rate of pay, which was $1.20 an hour.Althoughwork elsewhere was slack, be worked 5 days a week while on the contract crew;alternate 4 and 5-day weeks while at the 301 batch bin; and when he was finallyreturned to the Skipper Road batch bin, he worked 5 days a week. The reason whyJohnson was not immediately put back to work at the Skipper Road batch bin wasthe decline in thework there.Apparently, the General Counsel contends that Johnson was not reinstated to hisformer job but there would seem to be no adequate basis for this contention.As ageneral laborer, Johnson had no specialassignmentand performed whatever laborwas available.The work he was required to do while working on the contract crewwas not essentially different from the work which he had done at Skipper Road. Infact, by being reinstated on the contract crew, he received steadier employment.I reject,therefore, the contention that his reinstatement was not proper.54'Dwight Stringfellow:Apart from the two strikers who had died before the hear-ing, Stringfellowwas the only striker who chose not to appear and testify at thehearing.All the record shows abouthim isthat he was a mixer driver 55 before thestrike,who applied for reinstatement on December 6, 1961, and wasoffered rein-statementon January 15, 1962.56Yet in the backpay specification thereis claimedfor him backpayuntil lateinMay 1963. At the close of the General Counsel's case,a motion wasmade by Respondentto eliminatebackpay for Stringfellow afteren SeeN.L.R.B. v.CharleyToppino and Sons,Inc.,332 F.2d 85(C.A. 5), in.which itwas even held that a batcher was a supervisoryemployee.10SeeThe Chase National Bank of the City of New York,San Juan, Puerto Rico,Branch,65NLRB827, 829.w SeeMayrath Company,132 NLRB 1628, 1635.N This is establishedby theallegation in the backpay specification and the admission inthe answer.16The GeneralCounsel and Respondent stipulated as to these facts. 218DECISIONS OF NATIONAL LABOR RELATIONS BOARDJanuary 15; 1965.The General Counsel- resisted the granting of this motion appar-ently on the ground that he had not been offered proper reinstatement but it hadnot adduced any such evidence and, for this reason, the motion was granted.Respondent also contends that Stringfellow should be denied backpay even for theperiod between December 6, 1961,and January 15, 1962, because he unreasonablydelayed for 5 months after the termination of the strike in seeking reinstatement.Such a delay would seem,indeed, to be unreasonable,57 and I find, therefore, thatStringfellow is not entitledto any backpay.George Hendry:Before the strike, Hendry had been working for Respondent forabout 23 years.He was reinstated by Respondent as a mixer driver on August 3,1961, and worked continuously for Respondent until October 24, 1962, when he quit,apparently because of illness. It is difficult to fathom in the case of Hendry thebasis for continuing his backpay during his employment by Tampa Sand but it seemsthat his experience after he returned to work is offered as a prime example of theallegedly harassing working conditions to which the returning strikers were subjected.The complaint seems to be that, although before the strike Hendry was not evensubjected to a harsh word when he wrecked his truck on some occasions, he wastaken to task when after his return to work he backed into a concrete pillar some-where.Stephens went out to investigate the customer's complaint but it seems thatHendry was exonerated;certainly he was not penalized in any way.There wouldseem to be no basis for questioningthe adequacy of Hendry'sreinstatement.F. Reinstated but subsequently discharged strikersSix of the strikers who were reinstated by Respondent were subsequently terminated,in addition to those who failed to pass their physical examinations.These six strikerswere Louis M. Coppola, Wyman Davis, Albert Landgren, Otho Mathis, Walter O.Schneider, and Dee Toran.What they have in common is that all of them exceptWyman Davis and Dee Toran were discharged from approximately 2 months toapproximately 3 years after their reinstatement.Curiously, one of the exceptions,Wyman Davis, was discharged on July 21, 1961, which was about 5 weeks after hisreinstatement but the General Counsel concedes that he was justly discharged becauseof too many unauthorized absences.The General Counsel complains only that theterminations of the other five reinstated strikers were unjustified, and he considers,therefore, that they were never really reinstated.He takes the position, moreover,that Respondent has the burden of establishing that they were terminated for justcause.68e1 SeeN.L.R.B. v. Biles-Coleman LumberCo., 98 F 2d18, 23(C.A. 9) ;CrosbyChemi-cals, Inc.,105 NLRB 152, 154;If.J. Oil & Refining Co., Inc,108NLRB 641, 684-685.`s As establishing this proposition,he cites three cases but they do not seem to be inpoint.United States Air Conditioning Corporation,141 NLRB1278, 1280, establishesonly the general rule that"the burden is upon the respondent to establish facts whichwould negative the existenceof liabilityto a given employeeor which wouldmitigateliability" ;the specific problem in this case was the availability of employment.N.L.R.B.v.Broom & Root,Inc.,311F. 2d 447, 454 (C.A. 8), holds only that where in a: backpayproceeding the General Counsel has established the gross amount ofbackpay due, the,respondent has the burden of establishing"facts whichwould negative the existence ofliability to a given employeeor which wouldmitigatethatliability."N.L.R.B.v.Bis-cayne Television Corporation,337 F. 2d 267,268 (C.A. 5), holds onlythat the burden is.on the employer who contends that discharges and demotions would have occurred sub-sequently for purely economic reasons to establish that this was so.Respondent, whichcontends,of course,that the burden is not on the Respondent to establish that returningstrikers were terminated for good cause, relies principally onN.L.R.B. v. Loren A. Decker,d/b/a Decker Truck Lines,322 F.2d 238, 247 (C.A. 8), as establishing this propositionbut this case holds merely that when an employer's records show that an employee wasnot available for the employment the burden shifts to the General Counsel to show theavailability of employment.Respondent complains that I erroneously put on the Re-spondent the burden of establishingthat the reinstatedstrikers were discharged for justcause.Actually,the ruling was merelythat whenthe General Counsel had establishedthata reinstated striker had subsequently been discharged,the Respondentwas obligatedto proceed with evidence justifying the discharge.This was not tantamount' to rulingthat the ultimate burden of proof was on the Respondent.This burden, should rest on theGeneral Counsel,as it certainly would in a contempt proceeding.SeeN.L.R.B. v. Reed& Prince Manufacturing Co.,130 F. 2d 765,768 (C.A. 1), and earlier cases there cited,as well asMastro Plastics Corp.,136 NLRB 1342, 1347. CONE BROTHERSCONTRACTING COMPANY219Even if it could be assumed, however, that this burdenrestson the Respondent,there isno convincing evidence that the six reinstated strikers under considerationwere discharged for unjust reasons.Conceivably, if it could be shown that theirsubsequent discharges were part of a scheme, conceivedab initio,to reinstate themtemporarily but to get rid of them ultimately, there might be some basis for consider-ing their reinstatement to be sham, and for continuing their backpay. But, as a prac-ticalmatter, it must be difficult indeed to make such a showing.The difficultiesincrease, obviously, the further removed the dischargesare inpoint of time fromthe dates of the reinstatements.Theoretically, the testimony should have stoppedas soon as it was shown that the subsequent discharges were wholly unconnected withanyscheme to defeat reinstatement.But, practically,as soonas the discharges beganto be explored, it was difficult to select a point at which to stop.All five of the discharges occurred so long ago that the 6-month periodof limita-tionprescribed by Section 10(b) of the Act has, of course, expired. It is my viewthat the justness of the discharges can no longer be determined by the Board in abackpay proceeding, except, possibly in the cases of Coppola and Toran whose dis-charges camerelatively soon after their reinstatements.But since the evidence hasbeen taken, and, conceivably, the Board might wish to press contempt charges, as towhich there is no period of limitation, I shall proceed to comment, although briefly,on each of the disputed discharges.Louis M. Coppola:He was reinstated as a mixer driver on August 21 and dis-charged on October 24, 1961.According to the testimony of Poe and Stephens, hewas discharged for making too many unauthorized stops, and for beinguncoopera-tivewith customers and with shipping clerks, who complained about him.Theimmediate occasion for his discharge was his stoppingat anold tire place to lookat sometires, although his truck was then fully loaded.As Coppola had died priorto the hearing, he did not, of course, testify and the incident which immediately trig-gered his discharge could not be explored.The General Counsel contended, how-ever, on the basis of an affidavit which Coppola had made, that the latter had merelystopped at the roadside to eat lunch, as was the custom.Although the affidavitwas ruled inadmissible, the General Counsel was allowed to call more than half adozen witnesses to testify with respect to when the mixer drivers were supposed toeat lunch.Their testimony only supports that of Poe and Stephens that the mixerdrivers were supposed to eat lunch either while waiting for a load, or on the jobwhile they were discharging their concrete.Albert Landgren:He was reinstated as a mixer driver on June 28, 1961, and wasnot terminated by Respondent until the latter part of May 1964, which was almost3 years after his reinstatement.Landgren had a monumental record of absencesfrom work, having been absent no less than 10 times in 1964alone,and having beenrepeatedly warned about his absences.The immediateoccasionfor his dischargewas an absence of 4 consecutive days occasioned by the fact that all of Landgren'schildren were ill at the sametime!Landgren claimed that his wife had called thedispatcher's office and obtained permission for him to be absent but when Poe dis-charged him Landgren even failed to mention this. In view of Landgren's record, itis not surprising that Poe should have finally lost patience with him,eventhough hemay have had a good reason for his last absence. Landgren was discharged for thesame reasonasWyman Davis, and this was conceded to be ajust cause.Otho Mathis:He was reinstated on June 13, 1961, as a mixer driver, and was dis-charged on May 21, 1962, almost a year later.On the day in question, Mathis' gotoff early in the afternoon and was about to punch his timecard, when Landgren,apparently, in jest, according to Mathis, took it out of his hand and told him: "I'lltell you when to punch the card," whereupon he replied: "Well, punch itout, I'mgoing to go gas up and go home." Later in the day, after Landgren had delivereda load, he came into the office to punch out and, after he had done so, reached outand- took Mathis' card from the rack.He was observed in the act of doing so byLeroy Smith, a mechanic, who was in charge of the office after the dispatcher left.59Smith asked Landgren, "What are-you going to do with this card?" and Landgrenreplied: "Mr. Mathis told me to punch his card out for him when I got off." Smiththen repeated what he had observed to Poe who discharged Mathis, despite, the Tat-ter'showever, because, as Poe testified, Landgren had told him the truth,and because ofhismany' children: In the forensic battle which followed the testimony of the prin-w This Leroy Smith is not to be confusedwith the otheremployeeHof the' same name,who failedto respondto offers ofreinstatement. 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDcipals,a number of witnesses were called to testify with respect to whether oneemployee was allowed to punch out another. Their testimony only created the usualamount of confusion and contradiction but on the whole I am inclined to creditRespondent'switnesses,and to refuse to believe that it was common practice forthe employees to punch each other out.Admittedly, Mathis had left early and didnot punch out but left it to Landgren to do it for him. This was an arrangementthat was bound to create suspicion,and I am not convinced that Poe acted unreason-ably or unjustly in terminating Mathis.One of the General Counsel's own witnesses,J.L. Vaughn, testified that he had observed other employees punching each otherout, so that they could get paid for the whole day although they had been off all day.Walter O. Schneider:He was reinstated as a mixer driver on June 30, 1961, andworked for Respondent until April 19, 1962, which is almost a year later.He thenreceived an eye injury resulting in his losing one eye.This was not, however, a work-connected injury. It seems that Schneider, whose wife was in charge of the countydump,was engaged,as a sideline to his driving for Tampa Sand,in collecting junk,and he had got a piece of steel in his eye while doing so. Actually, although a termi-nationslip was entered in the case of Schneider, he was not discharged.According toPoe, when he saw Schneider after his injury, he merely told the latter that he wouldhave to undergo a physical examination but he never heard from him again.Accord-ing to Schneider, Poe told him on this occasion that "he didn't think the insurancecompany would allow him to work a one-eyed truck driver" but he would check onthis and let him know, which, however, he never did. I credit the testimony of Poerather than that of Schneider who struck me as a not very estimable character, whowas living off his wife's income while pretending to be looking for work. It seemsalso that before the strike Schneider had had his driver's license suspended.Whenthis happened, Poe gave him a laborer's job. Indeed, this accommodation seems to bethe whole basis of the General Counsel's case. But, if Schneider did not appear forthe physical examination, there is nothing further that Poe could do for him, andeven if he had put in an appearance, there may not have been a job available for himat that time.As I am convinced that Schneider never made an honest effort to obtainwork, either before his reinstatement or after his termination, and that his occupationwhen not employed by Tampa Sand was precisely the same as his occupation when hewas employed by Tampa Sand, I shall not recommend backpay for him.6°Dee Toran:In the course of introducing Toran, it has already been mentioned thathe was discharged twice by the Respondent.After being reinstated, he was dischargedfor the first time, apparently, on August 30, 1961.61Toran admittedly burned out inthe space of 1 week two clutches on the truck which he was driving, although it wasan almostnew Chevrolet truck, and he was accustomed to driving a Chevrolet truck,having driven one before the strike.Toran always firmly believed that any trouble hewas involved in was not his fault but it is not possible to believe that he had nothingto do with ruining the clutches of his truck. It would seem also that if Poe was tryingto get rid of Toran as a former striker he would have never reemployed him. But,actually, he reemployed Toran in the last quarter of 1962,62 when the latterpromisedto reform, and Toran worked until January 27, 1964, when he was discharged againbecause he had caused three chargeable property damage claims in a period of 8months.Toran readily admitted getting into these scrapes, which involved knockingover bags of cement while backing, dumping cement on what later proved to be adriveway, and running over an "exit" sign at a hamburger place, but he volubly main-tained that he was not at fault in any of these instances. I credit, however, the testi-c0 SeeH.J.Daniels and Blanche, co-partners, d/b/a H. J. Daniels Poultry Co.,65NLRB 689, 692;East Texas Steel Castings Company, Inc.,116 NLRB 1336, 1376-1377,enfd. 255 F. 2d 284 (C.A. 5).m The General Counsel and Respondent would not stipulate as to when Toran appliedfor reinstatement and when he was reinstated. In the backpay specification it is allegedthat Toran applied for reinstatement on June 7 and he was reinstated on September 13,1961.The latter date is manifestly in error, since his first discharge was on August 80,1961.In Respondent's answer, it is alleged that Toran applied for reinstatement onJune 17, 1961, and that he was reinstated on August 16, 1961. But in Respondent'sExhibit 18, the date of Toran's reinstatement is given as September 13, 1961, whichagrees with the date in the backpay specification but is also manifestly in error unlessthe date of discharge shown on Respondent's Exhibit 81, Toran's termination slip, is inerror.Toran's own testimony, which is quite incoherent, especially with reference todates, does not help to solve the problem.es This isestablished in the relevant appendix to the backpay specification which isbased, of course, on Respondent's employment records. CONE BROTHERSCONTRACTING COMPANY221mony of Stephens who investigated these mishaps and concluded that Toran was atfault.But, even if Toran were wholly guiltless,I believe Respondent would have beenjustified in discharging him as an accident-prone employee.G. Reinstatement strikers still working for Tampa SandIt has already been mentioned that seven of the claimants are still working foi'Respondent. In addition to Allan Walter Wright, who was first discharged for failureto pass his physical examination and then reinstated, these claimants are Robert E.Glausier; Andrew James Johnson, the adequacy of whose reinstatement has also beenalready discussed; Jeather W. Lumpkin; John S. Morrow; Sam Sollazzo; and WoodrowWilson, the sole survivor of the three discriminatees whose discharges led to the strike.There is nothing to show that any of these reinstated strikers have been treated anydifferently from any of the other employees. Indeed, in the more recent phases oftheir employment, they seem to have received special tokens of favor.As alreadymentioned, Allan Walter Wright and Robert E. Glausier have been assigned the twonewest trucks in the Tampa Sand fleet, and Johnson has received the steadiest employ-ment perhaps of any of the strikers. In addition, Lumpkin was made a part-timebatcher in October 1962 and promoted to the full position of batcher in April 1964.The only basis on which the General Counsel contends that the backpay of theseclaimants has not been tolled is that they have worked fewer hours after their rein-statement than they did before the strike due to Respondent's failure to dismiss thestriker replacements.This has already been found to be an inadequate basis for con-tinuing their backpay beyond the dates of their reinstatement.V.THE CALCULATION OF THE BACKPAYA. The claimants entitled to backpay and their backpay periodThe claimants entitled to backpay may conveniently be divided into three classes,based on the length of their backpay periods.The first class may be described' asshort-term claimants have concluded;and the third class as long-term claimants whosebackpay periods are continuing.Thus:1.Short-term claimants to backpayNameBackpay periodHarold G.Beunk_________________________________ 6/12/61 to 7/27/61Louis M. Coppola_________________________________ 8/1/61 to 10/24/61CharlesW. Davis--------------------------------- 8/14/61 to 8/31/61Robert E.Glausier________________________________6/12/61 to 7/28/61George Hendry-----------------------------------6/12/61 to 8/3/61Andrew J.Johnson--------------------------------6/12/61 to 8/28/61Albert Landgren__________________________________ 6/12/61 to 6/28/61Jeather W. Lumpkin_______________________________6/12/61 to 8/1/61John S.Morrow__________________________________6/12/61 to 6/30/61Leroy Smith______________________________________ 6/12/61 to 7/27/61Sam Sollazzo_____________________________________6/12/61 to 8/3/61Dee Toran_______________________________________6/22/61 to 8/16/61Guy T. Wells_____________________________________ 8/14/61 to 8/22/61Woodrow Wilson______ __________________________ 6/12/61 to 6/13/612.Long-term claimants whose backpay periods have concludedNameBackpay periodTheodore R. Gardiner_____________________________6/12/61 to 8/18/64OthoMathis-------------------------------------5/26/60 to 6/13/61CharlesF. Pitts___________________________________6/12/61 to 1/1/64Joe Swoboda_____________________________________6/12/61 to 5/26/62Allan W. Wright---------------------------------- 6/12/61 to 10/2/623.Long-termclaimantswhose backpayis continuingBackpaycommencementNamedateChester P. Green--------------------------------------------9/2/61Howard S.Grey---------------------------------------------6/12/61John D. Owens----------------------------------------------6/12/61J.L. Vaughn------------------------------------------------6/12/61JuliusWigham-----------------------------------------------6/12/61Joseph C. Wright--------------------------------------------6/12/61 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDItwill be noted that Wyman Davis, who would otherwise be entitled to backpayfrom May 26,1960,to July 2, 1961,when he was concededly discharged because oftoo many unauthorized absences,has not been included among the long-term claim-ants whose backpay periods have concluded.The reason for this is that he volun-tarily gave up in the first quarter of his claimed backpay period what was undoubtedlysubstantially equivalent employment.He was then employed by Wellman & LordEngineering Co., of Lakeland,Florida, and was earning substantially the sameamount as the gross backpay claimed for him.Davis himself characterized this jobas "a good paying job" but,he also testified,he decided to give it up because hewas a single man, and he felt that one of the other strikers who was seeking workand needed the job more than he did should have it. In the succeeding quarters ofhis backpay period,Davis was unable to obtain more than odd jobs,apparently.Nodoubt Davis'surrender of the Wellman & Lord job was highly altruistic but since-itconstituted a voluntary abandonment of substantially equivalent employment, Imust hold that he is not entitled to backpay.B. The measuresof backpayTo dispose first of the relevantly simple questions,I consider the measures ofbackpay to beapplied in the casesof Howard S. Grey, the dispatcher; Andrew J.Johnson, the batchbin laborer;and ChesterP.Green,the batcher.Thereis no disputebut that the backpay of Grey shouldbe measuredby the earn-ings ofEdward S.Dunning, who was alsoa dispatcher; the disputeis rather whethertheirearnings were identical.Based on their earningsrecords,which are in evi-dence,63 I must concludethatRespondent is correct in its contention that the earningsof Grey wouldaverage only about 85 percent of those of Dunning, and the backpayof Grey willbe calculated,therefore,on this basis.Thisrequires reducing Grey'sgrossbackpayin each quarterof the backpay period by 15percent,and then deduct-ing his interim earnings for each quarter.As for Johnson,a case could be made out for the formula suggested in the relevantappendix toRespondent's answer,whichis toapplyas a measure of hisbackpay, theearningsof JosephFranklin.However, Respondent made no effort to prove any ofthe factswhich would have to be established beforethe suggested formula could beapplied.He did not attempt toprove thatJoseph Franklin could be considered acomparable employee, nor did he offer the earningsrecord ofJoseph Franklin inevidence.Even if the earnings figure$870.99,whichisgiven in the relevantappendix to Respondent's answer, could be accepted,moreover, it covers only thethird quarter of 1961,and Johnson is also entitled tobackpay inthe secondquarterof 1961.In view of the failure to attemptto prove thebasisfor applyinga differentformula in the case of Johnson,it is reasonable to conclude that this basis wasabandoned,and that the parties are agreed that Johnson'sbackpayshould be deter-mined in the same manner as thebackpayof the mixer driverswith whom,indeed,Johnson seems to have closelyworked.As for thethird employee who was not a mixer driver,ChesterP. Green,he workedbefore thestrike ona straightsalary of $80 a week..In-the relevant appendix to thebackpayspecification the unit measure of Green's grossbackpay isstated to be $80a week butthe basis for measuring this is nevertheless stated to be, as in the caseof themixer drivers, his prestrikeaverage earningsbasedon his length of employ-ment upto 48 weeks. - His backpayhas nevertheless been determined,apparently,by multiplying his weekly base by thenumberof weeks in each full or partial quarterof hisbackpay period, which wouldseem to be proper,and hisbackpay will bedeterminedaccordingly.Respondent attacksthe backpayformulawhich theGeneral Counselwould applyto determinethe backpay of the otherclaimants,who were allmixer drivers, prin-cipallyon the groundthat the 48-week periodprior-to thestrike onwhich theformulaisbased isnot fairlyrepresentativeof the averageearningswhich theclaimantswould have made aftertheir reinstatementbecause thebusiness of Respond-ent markedlydeclined, thereafter.It is axiomaticthat backpayis, remedial ratherthan punitive, and that it should, therefore,merely compensatebackpayclaimantsfor the wages which they would have lost during theiractualbackpay periods.Amarkeddecline inan employer's business is certainlya factor whichshould be takeninto consideration in determiningwhether claimed backpay is excessive84But itisby no means the only factor, for it maybe offsetby others, which indicate that83 As Respondent's Exhibits 36 and 37.11 See, for Instance,Piezo Manufacturing Corp.,138 NLRB 568, 572. CONE BROTHERSCONTRACTING COMPANY223despite the decline in business the backpay claimants would have continued to earnthe same average wages as they earned prior to their separation from the payrollThe mere fact that a backpay formula is based on a period of earnings prior theretodoes not in itself demonstrate that it will produce excessive amounts of backpayTo demonstrate the extent to which its business had declined after 1959, Respond-ent introduced into evidence a compilation of data showing by years and months thenumber of hours worked by its mixer drivers, their earnings, the number of yardsof concrete sold, and its sales in dollars 65Disregarding the data for 1964, whichdoes not cover the full year, they may be summarized on an annual basis as follows 66YearHoursEarningsYards soldSales indollars1959122 204$194 586248 345$3 202 1081960115 382172 831173 5712 384 923196176 483114 657149 3282 012 265196273 260112 301152 3052 153 375196381 741125,559146 8032 069 968As Respondent's backpay formula is based on the earnings of the mixer driversduring the first 5 months of 1960, and this period also forms approximately half ofthe basis for the General Counsel's formula, the same data is summarized on amonthly basis for these 5 months of 1960 as followsMonthHoursEarningsYards soldSalesJanuary10 398$16 74321 749$302 785February9 43114 04017 268238 228March10 28714 34013 910196 806April7 79011 30313 119177 294May8 44212 80414 992197 643As the General Counsel's formula is based also on approximately the last 6 monthsof 1959, the same data is summarized for these 6 months of 1959 as followsMonthHoursEarningsYards soldSalesJuly12 238$20 25422 740$282 158August9 76015 51920 589257 169September12 32119 29521 371278 316October10 85216 66523 010308 294November11 19118 59424 521336 323December12 26320 02924 275332 033In generalthis data does indicate that there was a very marked diop in businessin 1960, which declined further in 1961, and then leveled off in 1962 and 1963Butthe decline in 1960, which is the crucial year, since the backpay formulas are basedon this year, was marked only in terms of yards of concrete sold, which declined 22percent,and sales indollars,which declined 25 percentHowever, compared to1959, the decline in the number of hours worked in 1960 was only 6 percent, andthe earnings of the mixer drivers declined only 11 percentMoreover, the monthlyfigures for the first 5 months of 1960 indicate that the decline in business began tobe marked early in 1960, so that the decline is already reflected to a considerableextent in the General Counsel's backpay formulaFurthermore, while business wasfar better in the last 6 months of 1959 than it was in the first 5 months of 1960, thenumber of hours worked in August and October 1959 was pretty close to the averagenumber of hours worked per month in 1960, which was 9,615All this is only another way of saying that there was no direct relationship betweenthe labor costs and the totalsalesin either yards of concrete or of dollarsThis05The compilation is in evidence as Respondent s Exhibit 1260 In the summary fractional figures have been disregarded 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuggeststhe furtherinferencethat the proofof a decline in business is not necessarilyproof of adecline in earningsof particular employeesor groups of employees. Inslack periods an employer will tend to reduce the number of his employees, and whenthisreduction has been effected theremainingemployees may doas well if notbetter than they did before in the busy season.This is particularly true of the olderand more experienced employees, and most of the mixer drivers fell into thiscategory.The record shows, moreover, that Respondent did reduce the numberof mixer drivers in the years after 1959. In short Respondent itself has not provenaffirmatively or conclusively that the earnings of the mixer drivers declined markedlyjust because business declined markedly.The burden of making such a showing isalways on Respondent in any backpay proceeding, for itiswellsettled that anybasis for mitigating liability or for establishing the unavailability of work is onRespondents?-Each of the opposing counsel fought' valiantly to destroy the basis of the other'sbackpay formula by statistical means.The General Counsel, who was proceedingon the assumption that the returning strikers were being deprived of their just earn-ings by the replacements, offered a summary, prepared by his compliance officer fromhis earnings records and a number of representative payrolls in his possession, andentitled "Earnings of Replacements compared by Quarter with Total Net Back PayClaims of Strikers and Total Hypothetical Net Back Pay Claims of Nonstrikers." 68This summary, which covered most of the backpay period was supplemented by agraph entitled "Striker and Non-Striker Earnings for 3 quarters after recall ofStrikers-Percentage of Earnings of Each Group Compared to.Respective PrestrikeAverages."This graph purported to show that the strikers, compared to the non-strikers, remained at a disadvantage in achieving their prestrike average earnings.On the other hand, Respondent called a Dr. A. E. Brandt, a truly noted statistician,who after examining Respondent's hours and earnings data, had prepared impressivegraphs andcharts,69which, according to him, showed that in both the prestrike andpoststrike periods the strikers earned more than the nonstrikers, and also workedmore hours than the nonstrikers.The value of the General Counsel's charts seems to be impaired not only by itsassumptionconcerning the role of the replacements but by its considerable inaccura-cies 'in identifying the employees included in the groups of strikers and nonstrikers,and the partly unexplainednatureof some of its hypotheses.The value of Dr.Brandt's charts seems to beimpaired,on the other hand, by his failureto distinguishaltogether between nonstrikers and striker replacements, whom he treated as asingleundifferentiated group in all the periods covered by his chants, including thefew months right after the termination of the strike.However, this becomes moreand more of a minor blemish as the period of reinstatement is left farther andfarther behind, and what emerges from Dr. Brandt's statistical analysis ate conclu-sions that tend to support rather than to undermine the average earnings formula ofthe General Counsel, for if the strikers did so much better than the nonstrikers aftertheir return to work, there is all the morereason for supposingthat the strikers whowere denied reinstatement would have shared the same favorable work opportunities.A general statistical analysisis in itselfno substitute, however, for a backpayformula. It is only a method oftesting it.It seems to me that, while the GeneralCounsel's backpay formula is certainly sound for the purpose of determining thebackpay of the three discriminatees, whose backpay period extends over the most of1960, and of the short-termclaimantswho were strikers, since several monthselapsed before Respondent had lost enough of thereplacementsto takecare of thereturning strikers, it does not make any allowance for the undoubteddecline inRespondent's business during most of the backpay period.While the burden ofestablishingthe extent to which the decline in business affected the earnings of theemployees is on Respondent,it sohappens that in the presentcase thiswas establishedwith a fair degree of accuracyin theappendixes to the backpay specification.TheGeneral Counsel made availablea nonspeculativemethodof determiningwhat thelong-term claimants would haveearned ifthey had actually beenreinstated byRespondent,becausehe treated even the reinstated strikers who were working forRespondent as only interim employees,and represented their actual earnings while67 SeeN.L.R.B.V.Reed &Prince Manufacturing Company,180 F.2d 765,768 (C.A. 1) ;N.L.R.B.v.Cambria May Products Company,215 F. 2d 48,56 (C.A.6) ; N.L.R.B. T.Brown&Root,Inc., etat.,311 F.2d 447,454 (C.A. 18) ;W. C.Nabors, d/b/a W.C. NaborsCo. v. N.L.R.B.,323 F.2d 686, 690 (C.A. 5), cert.denied 376 U.S. 91.1.-08 It is in evidence as General Counsel's Exhibit 25.-ORThey are in evidence as Respondent'sExhibits 13 and 14. CONE BROTHERSCONTRACTING COMPANY225working for Respondent as interimearnings.There are six reinstated strikers whowere mixer drivers and worked for Respondent throughout most of the backpayperiod; namely, Glausier, Landgren, Lumpkin, Morrow, Sollazzo, and Wilson. Thereare five long-term claimants to backpay who were mixer drivers; namely, Gardiner,Pitts,Vaughn, Wigham, and Joseph C. Wright. By averaging the actual earnings ofthe six reinstated strikers in each quarter of the backpay period, the average earningsof the group in that quarter of the backpay period may be determined. By averagingthe gross backpay of the five long-term claimants for each quarter of. the backpayperiod the average gross backpay of the group in that quarter of the backpay periodmay be determined. By comparing the two figures for each period the percentageby which the claimed gross backpay in each quarter of the backpay period exceedsthe actual earnings may be determined.By averaging the percentages for each ofthe backpay periods from the fourth quarter of 1961 to the second quarter of 1964,a percentage of approximately 90 is obtained.The gross backpay of the long-termclaimants in each quarter of the backpay period will be reduced, therefore, by 10percent.This necessarily entails the rejection, of course, of Respondent's proportionate earn-ingsformula for the mixer drivers.The percentages which are used in this formula,being derived from a much shorter base period than the General Counsel's, whenboth earnings and hours were much lower than in the last 6 months of 1959, are farless representative.Moreover, all. proportionate earnings formulas, as well as lumpsum formulas, which ignore such factors as relative seniority, skill, and experience ofindividual employees or groups of employees have not been favored.70 In any event,the evidence of record does not permit the verification either of the percentages ortotal driver payrolls which would be involved in the application of the formula ineach of theiquarters of the rather extensive backpay periods.In applying the General Counsel's formula, subject to the 10 percent reduction ineach quarter of the backpay period, the'gross backpay and the interim earnings havebeen proportionalized in those quarters in which the backpay has been found to endsooner than is claimed in the backpay specification.assumed to consist of 13 weeks, and each week of the backpay periods has beenassumed to consist of,5 days.The net effect of applying the 10-percent reduction and of proportionalizing thegross backpay and the interim earnings will be, of course, to deprive the amounts ofbackpay of exactitude. - But exactitude is not required in calculating backpay, andany reasonable formula is sufficient 71C. Adjustments or corrections to be made in the backpay specificationIn thecase of Howard S. Grey, there is listed in the third quarter of 1963 a claimfor "differential in hospitalization allowances" to the amount of $422.25.The Gen-eral Counsel and Respondent stipulated that this claim should be eliminated, and itis,consequently, eliminated. In the case of Joe Swoboda, there is a claim made inthe second quarter of 1962 for "hospitalization insurance benefits"_ in the amountsof $392.99 and $89. This claim should also be eliminated in view of the conclusionreached that the returning st'rikers" were not wrongfully denied medical insurancebenefits.In any -event, the claim for- $89, which is for physician's services, wouldhave to be reduced to $75.In the case of Allan W. Wright, $15 must be added to his NIE for the first quarterof 1962.This represents the amount earned by Wright in part-time farm work.In the case of Joseph C. Wright, all interimearningsin the third quarter of 1962must be eliminated, since the evidence shows that this employee incurred greaterexpenses than his gross backpay in seeking employment.The elimination of theinterim earnings will restore the.gross backpay in the amount of $899.86.D. BackpaycomputationI find that the claimants are entitled to backpay in the amounts set forth in thetabulations in the Appendix, which total $35,542.28, and, in accordance with the70 See, for Instance,Kartarik,Inc.,111 NLRB830, enfd.227 F.2d 190(C.A. 8) ;OzarkHardwood Company,119 NLRB 1130,enfd.282 F.2d 1 (C.A.8) ; Brown cRoot,Inc.,et at,132 NLRB 486,enfd.311 F.2d 447(C.A. 8).73 See,for instance,Marlin-Rockwell Corporationv.N.L.R.B.,133 F.2d 258(C.A. 2) ;Kartarik,Inc., supra; N.L.R.B.v.Deena Artware,Inc.,228 F. 2d 871(C.A.6) ; N.L.R.B.v.East Texas Steel Coatings Company,Inc.,255 F.2d 284(C.A.5) ; Ozark HardwoodCompany,supra;Brown,E Root,Inc.,et at.,supra.221-731-67-vol. 158-16 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoard's decision inLocal 138,International Union of Operating Engineers,AFL-CIO,et al,151 NLRB 972, I direct that the amounts of backpay to which they are entitledshall bear interest at the rate of 6 percent per annum from the date of this Supple-mental Decision 72iUnder dates of April 19,1965, the General Counsel filed a motion requesting thatinterest be allowed from the beginning of the first backpay quarter of each claimantThis motion is denied,since to grant it would go beyond the requirement of the Board'sDecisionAPPENDIXBACKPAY COMPUTATION FOR SHORT TERM CLAIMANTSGroup A (name and period)CalendarquartersGrossbackpayNetinterimearningsNetquarterlybackpayTotalbackpayBeunk, Harold (6-12-61 to 7-27-61)1961-2$245 91$210 00$35 913311 49133 17178 32$214 23Coppola, Louis M (8-1-61 to 10-24-61)1961-3497 23400 1697 074120 0256 2163 81160 88Davis, Charles W (8-14-61 to 8-31-61)1961-3243 4682 02161 44161 44Glausier, Robert E (6-12-61 to 7-28-61)1961-2237 6340 00197 633316 84198 84118 00315 63Hendry George (6-12-81 to 8-3-61)1961-2238 71210 9327 783381 94213 59168 35196 13Johnson, Andrew J (6-12-61 to 8-28-61)1961-2261 36112 50148 863714 38375 71338 67487 53Landgren Albert (6-12-61 to 6-28-61)1961-2140 352 34138 01138 01Lumpkin,Jeather W (6-12-61 to 8-1-61)1961-2264 36156 36108 003387 73180 98206 75314 75Morrow, John S (6-12-61 to 6-30-61)1961-2247 200 00247 20247 20Smith, Leroy (6-12-61 to 7-27-81)1961-2212 07153 9058 173268 62123 49145 13203 30Sollazzo, Sam (8-12-61 to 8-3-81)1961-2238 5051 29187 213381 60318 3263 28250 49Toren, Dee (6-22-61 to 8-16-81)1961-291 0027 1463 863429 00736 6300063 86Wells, Guy T (8-14-61 to 8-22-61)1961-3145 9743 88102 11102 11Wilson, Woodrow (6-12-61 to 6-13-61)1961-215 720 0015 7215 72Total, Group A2 871 2813ACKPAYCOMPUTATION FOR LONG TERMCLAIMANTS WHOSE BACKPAYPERIODS HAVECONCLUDEDGroup B (name and period)CalendarquartersGrossbackpayAdjust-ment 1NetinterimearningsNetquarterlybackpayTotalbackpayGardiner, Theodore R (6-12-611961-2$198 93$19 89$61 35$117 69to 8-18-64)3862 0386 20245 00530 834862 0388 20150 00625 831982-1862 0386 20150 00625 832862 0386 20100 00675 833862 0386 20797 1521 324862 0386 20447 00328 831963-1862 0386 20362 20413 632862 0386 20349 50426 333862 0386 20350 69425 144882 0386 20279 80498 031964-1503 9650 400 00453 562(2)0000 000 0034641746 420 00417 75-$5 558 60See footnotes at end of table CONE BROTHERSCONTRACTING COMPANY227APPENDIX-ContinuedBACKPAYCOMPUTATIONFOR LONG TERMCLAIMANTS WHOSE BACKPAYPERIODS HAVE CONCLUDED-ContinuedCalendarGrossAdjustNetNetTotalGroup B (name and period)quartersbackpayment 1interimquarterlybackpayearningsbackpayMathis,Otho (5-26-60 to 6-13-61)1960-2$386 85$0 00$0 00$386 8531,005 810 000 001,005 8141 006 8100044 10961 711961-11 005 810 0090 30915 512804 650 00131 19673 46Pitts, Charles F (6-12-61 to1961-22197221970 00-197 75$3 943 &1-1-64)3952 1295 2135 49821 424952 1295 210 00856 911962-1952.1295 2174 75782 162952 1295 21958 730 003952 1295 211 013 040 004952 1295 211 082 910 001963-1952 1295 211 025 080 002962 1295 21340 93515 983952 1295 21980 470 004952 1295 21454.51402 401964-114.651 471 1812 00-35Swoboda, Joe(6-12-61 to 5-26-62)1961-2232 7123 2748 051619886131,008 41100 84325 28582 2941 008 41100 84216 00961 571962-11 008 41100 8472 00835 572620 5662 06000558 602Wright, Allan W (6-12-61 to1961-2256 2625 6326 60204 03,829 3110-2-62)3939 6293 9614.60831 1641,110 46111 050 00999 411962-11,110 46111 05535 68463 7321 110 46111 051,228 060 0031 110 46111 05190 76808 65434.173 4229 9679-3 307 77Total Group B19 227 661A 10percent adjustment was applied to all employeesexcept Otho MathisaExcepted periodBACKPAY COMPUTATION FOR LONG TERM CLAIMANTS WHOSE BACKPAYIS CONTINUINGGroup C (name and period)CalendarquartersGrossbackpayAdjust-ment 1NetinterimearningsNetquarterlybackpayTotalbackpayGreen, ChesterP1961-3$320 00$32 00$97 33$190 67(9-2-61 and continuing)41 040 00104 00738 39197 611962-11 040 00104 001040 870 0021 040 00104 001 205 000 0031 040 00104 001 235 000 0041040 00104 001 319 000001963-11040 00104 001,326 000 0021 040 00104 001,326 0000031,040 00104 001,326 000 0041 040 00104 001 326 000001964-11,040 00104 001 326 000 0021 040 00104 001 326 000 004ase aftee footnote at end of table 228DECISIONSOF NATIONAL LABOR RELATIONS BOARDAPPENDIX--ContinuedBACKPAY COMPUTATION FOR LONG TERM CLAIMANTS WHOSE BACKPAYIS CONTINUING-ContinuedCalendarGrossAdjustNetNetTotalGroup C (name and period)quartersbackpayment 1interimquarterlybackpayearningsbackpayGrey, Howard S1961-2$289 10$40 36$499 82$0 00(6-12-61 and continuing)31,257 43188 61747 63321 1941,256 70188 50760 22307 981962-11196 20179 431,170 000 0021 226 06183 911205 000 0031 321 26198 191 237 500 0041 259 42188 911385 700 001963-11294 95194 241315 000 0021398 72209 811 167 6021 4131,003 18150 481 105 000 0041392 42208 861 180 003 56-$654 14Owens, John D1981-2233 7923 38184 5025 91(6-12-61 and continuing)31 013 09101 31729 50119 2841103 09101 31730 00181 781962-11 013 09101 31787 50124 2821 013 09101 31826 6285 1631103 09101 31889 0522 7341013 09101 31823 6088 281963 11,013 09101 31855 7556 0321,013 09101 31914 730 0031013 09101 31908 553 2341,013 09101 31889 8521 931964-11013 09101 31919 750 0021,013 00101 31921 200 00728 61Vaughn, I L1961-2245 4624 5570 20150 71(6-12-61 and continuing)31,063 66106 37615 31341 9841 d83 66106 37790 73166 561962-1818 2081 82627 50108 8821 063 6810637708 50248 7931,063 6610637647 50309 7941,063 6610637627 50329 791963-11,063 66106 37656 70300 5921 063 66106 37656 70300 5931 063 66106 37656 70300 5941,063 66106 37656 70300 592 858 86-Wigham,Julius1961-2286 2628 63153 99103 64(6-12-61 and continuing)31240 46124 05639 29477 1241,240 46124 05748 80367 611962-11,24046124 05849 46266 9521 240 46124 05776 52339 8931 24046124 0549539621 0241 240 46124 05738 15878 261963-11 240 46124 05851 23265 1821,240 46124 05699 87416 5431240 46124 05700 39416 0241 240 46124 05764 72351 691964-11240 46124 05650 00466 4121,240 46124 05695 50420 91-4,891 2rhSee footnoteat end of table GENERAL MOTORS CORPORATION,ETC.229APPENDIX-ContinuedBACKPAY COMPUTATIONFOR LONG-TERMCLAIMANTS WHOSE BACKPAYIS CONTINUING-ContinuedCalendarGrossAdjust-NetNetTotalGroup c (name and period)QuartersbackpaymentIinterimQuarterlybackpayearningsbackpayWright, JosephC.$1961-2$207.66$20.77$57.68$129.21(6-12-61 andcontinuing).3899.8689.99164.23645.644899.8689.99524.24285.631962-1899.8689.99282.11527.762899.8689.99359.11450.763899.8689.990.00809.874899.8689.99105.91613.961963-1899.8689.99350.38459.492899.8689.99893.320.003899.8689.99866.270.004899.8689.991,154.710.001964-1899.8689.99879.850.002899.8689.991, 078.330.00$392232,.Total, Group C---------------------------------------------------------------------13,443.45Total, all groups----------------------------------------------------------------------35,542.38IA 10-percent adjustment was applied to all employees,except for Howard S. Grey whose adjustmentwas computed at 15 percent.General Motors Corporation,Buick-Oldsmobile-Pontiac AssemblyDivisionandInternational Union,United Automobile, Aero-space and Agricultural ImplementWorkers of America,<UAW), AFL-CIO.Case No. 21-CA-6401.April 20, 1966SUPPLEMENTAL DECISION AND ORDEROn October 30, 1964, the National Labor RelationsBoard issueda Decision and Order in the above-entitled proceeding,"reversingTrial Examiner Howard Myers' Decision and dismissing the com-plaint in its entirety. In so finding, the Board held, contrary to theTrial Examiner, that Respondent did not violate Section 8 (a) (5)and (1) of the Act by leasing the OK parking lot at its South Gate,California, plant, to Pacific Motor Trucking Company 2 on June 17,1963, andtransferring its department 66 drivers to other unit jobsbecause those actions constituted a change of method and work reas-signment and as such werepermitted by the managerial rights clauseas wellas other provisions of the contract with the Union.1149 NLRB 396.iHerein called PMT.158 NLRB No. 24.